            Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 1 of 72




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENARD PITNEY, on behalf of himself and
all others similarly situated,

                Plaintiff,
                                                           Case No. 2:19-cv-00799
       v.

CITY OF CHESTER, ET AL.,

                Defendant.


             PLAINTIFF’S MOTION FOR FINAL APPROVAL
  OF CLASS ACTION SETTLEMENT, FOR AN AWARD OF ATTORNEYS’ FEES
AND FOR APPROVAL OF INCENTIVE AWARD TO THE CLASS REPRESENTATIVE

       Plaintiff Kenard Pitney hereby moves for Final Approval of Class Action Settlement, for

an Award of Attorneys’ Fees and for Approval of an Incentive Award to the Class

Representative. Plaintiff relies upon and incorporates herein the attached Memorandum of Law.

                                           Respectfully submitted:

                                           LAW OFFICES OF PATRICK G. GECKLE, LLC

                                           /s/ Patrick Geckle
                                           PATRICK GECKLE
                                           1515 Market Street, Suite 1200
                                           Philadelphia, PA 19102
                                           215-735-3326


                                           FELDMAN SHEPHERD WOHLGELERNTER
                                           TANNER WEINSTOCK & DODIG, LLP

                                           /s/ Alan M. Feldman______________________
                                           ALAN M. FELDMAN
                                           EDWARD S. GOLDIS
                                           ANDREW K. MITNICK
                                           1845 Walnut Street, 21st Floor
                                           Philadelphia, PA 19103
                                           215-567-8300
                                           Attorneys for Plaintiff and the Class
           Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 2 of 72




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENARD PITNEY, on behalf of himself and
all others similarly situated,

               Plaintiff,
                                                  Case No. 2:19-cv-00799
      v.

CITY OF CHESTER, ET AL.,

               Defendant.




  MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR FINAL APPROVAL
  OF CLASS ACTION SETTLEMENT, FOR AN AWARD OF ATTORNEYS’ FEES
AND FOR APPROVAL OF INCENTIVE AWARD TO THE CLASS REPRESENTATIVE
            Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 3 of 72




                                  TABLE OF CONTENTS

I.     INTRODUCTION……………………………………………………………….……1

II.    NATURE AND HISTORY OF THE LITIGATION…………………………………3

       A.       Procedural History………………………………………………… …………3

III.   SUMMARY OF SETTLEMENT TERMS……………………………….…………..4

IV.    LEGAL ARGUMENT…………………………………………………….………….6

       A.       Criteria for Certification of a Settlement Class………………….……………6

                1.    Numerosity……………………………………………………………7

                2.    Commonality………………………………………………………….7

                3.    Typicality……………………………………………………………..7

                4.    Adequacy of Representation…………………………...……………..8

                5.    Rule 23(b)(3) Considerations…………………………………………9

V.     THE PROPOSED SETTLEMENT IS FAIR, REASONABLE, AND
       ADEQUATE AND SHOULD BE APPROVED BY THE COURT…………………10

       A.       The Complexity, Expense and Likely Duration of the Litigation……………12

       B.       The Reaction of the Class to the Settlement…………………………….……12

       C.       The Stage of the proceedings and the Amount of Discovery Completed…….13

       D.       The Risks of Establishing Liability and Damages……………………………14

       E.       The Risks of Maintaining the Class Action Through Trial………….……….15

       F.       Ability of the Defendants to Withstand a Greater Judgment……………… 16

       G.       Reasonableness of the Settlement in Light of the Best Possible
                Recovery and the Attendant Risks of Litigation…………………………..…16

       H.       Range of Reasonableness of the Settlement Fund in Light of the
                Best Possible Recovery and the Attendant Risk of Litigation………….……16

VI.    THE PLAN OF DISTRIBUTION OF SETTLEMENT FUNDS IS FAIR……….….18
        Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 4 of 72




       A.   The Incentive Award to Plaintiff Kenard Pitney Should be Approved………18

       B.   Class Counsel’s Request for Attorneys’ Fees is Fair and Reasonable
            and Should be Approved by the Court………………………………………..19

VII.   CONCLUSION……………………………………………………………………….23




                                         ii.
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 5 of 72




                              TABLE OF AUTHORITIES

CASE                                                                        PAGE

Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997)…………………… 6, 9, 15, 17
Bell Atlantic Corp. v. Bolger, 2 F.3d 1304, 1313 n. 15 (3d Cir. 1993)……………. 13

Bogosian v. Gulf Oil Corp., 621 F. Supp. 27 (E.D. Pa. 1985)…………………….. 19
Bonett v. Education Debt Services, Inc., 2003 WL 21658267
(E.D. Pa. 2003)………………………………………………………………………14

Bredbenner v. Liberty Travel, Inc. No. Civ. A. 09-1248MF, 2011
WL 1344745, at *20 (D.N.J. Apr. 8, 2011)……………………………………..…. 21

Brotherton v. Cleveland, 141 F. Supp. 2d (S.D. Ohio 2001)……………………… 19

Bryan v. Pittsburgh Plate Glass Co., 494 F.2d 799, 804 (3d Cir. 1974)…………… 11

Cotton v. Hinton, 559 F.2d 1326 (5th Cir. 1977)………………………………… 16

Eichenholtz v. Brennan, 52 F.3d 478, 482 (3d Cir. 1995)…………………………. 11

Eisenberg v. Gagnon, 766 F.2d 770, 786 (3rd Cir. 1985)……………………….… 7

Erie County Retirees’ Ass’n v. County of Erie, 192 F. Supp. 2d 369,
377-78 (W.D. Pa. 2002)…………………………………………………………… 19, 20

Erie Forge and Steel, Inc. v. Cyprus Minerals Co., Civ. Action No. 94-404
(W.D. Pa. 1996)……………………………………………………………………. 22

Fisher Brothers v. Phelps Dodge Industries, Inc., 604 F. Supp. 446
(E.D. Pa. 1985)…………………………………………………………………..… 17

Fox v. Integra Financial Corp., Civ. Action No. 90-1504 (W.D. Pa. 1996)……….. 22

General Telephone Co. of the Southwest v. Falcon, 457 U.S. 147,
156-157 (1982)…………………………………………………………………….. 8

Girsh v. Jepson, 521 F.2d 153 (3rd Cir. 1975)……………………………………. 3, 10, 11

Haas v. Burlington County, 2019 WL 413530 (D.N.J. 2019)…………………… 14

In re AT&T Corp., 455 F.3d 160, 170 (3d Cir. 2006)……………………………. 20

                                            iii.
          Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 6 of 72




CASE                                                                                PAGE

In Re Cendant Corp. Litigation, 264 F.3d 201, 240 (3d Cir. 2001)……………….. 16, 19

In re Coordinated Pretrial Proceedings in Antibiotic Antitrust Actions,
410 F. Supp. 659 (D. Minn. 1974)………………………………………………… 16

In re Corel Corp. Inc. Securities Litig., 293 F. Supp. 2d 484 (E.D. Pa. 2003)…... 22

In re Datatec Systems, 2007 WL 4225828, *3…………………………………..                           13, 21

In Re General Motors Pick-Up Truck Fuel Tank Products Liab. Litig.,
55 F.3d 768, 812 (3d Cir. 1995)…………………………………………………12, 13, 14, 16, 19

In re Ikon Office Solutions, Inc. Sec. Litig., 194 F.R.D. 166, 184 (E.D. Pa. 2000).. 18

In re Linerboard Antitrust Litigation, 2004 WL 1221350 (June 2, 2004 E.D. Pa.)…19

In re Prudential Ins. Co. America Sales Practice Litigation Agent Actions,
148 F.3d 283, 321 (3d Cir. 1998)………………………………………………….3, 7, 8, 9, 10, 15

In re Ravisent Tech., Inc. Securities Litig., 2005 WL 906361 at *10-12
(E.D. Pa. Apr. 18, 2005)………………………………………………….………….21

In re Rent-Way Securities Litigation, 305 F. Supp. 2d 491, 512-13, 516-17
(W.D.Pa. 2003)…………………………………………………………………..…...19

In Re Rite Aid Corporation Securities Litig., 269 F.Supp.2d 603, 607
(E.D. Pa. 2003), 362 F.Supp.2d 587 (E.D. Pa. 2005) (on remand)……………….…10, 19, 20, 22

In re Smithkline Beckman Corp. Sec. Litig., 751 F. Supp. 525, 530 (E.D. Pa. 1990)...13

Kelly v. Bus. Info. Grp., Inc., No. CV 15-6668, 2019 WL 414915, at *11
(E.D. Pa. Feb. 1, 2019)……………………………………………………………..…13, 17

Lake v. First Nationwide Bank, 900 F.Supp. 726, 732 (E.D. Pa. 1995)…………..…11, 17

Lan, 2008 WL 763763, *23………………………………………………………..…21

Lazy Oil v. Wotco Corp., 95 F. Supp. 2d 290, 322-23 (W.D.Pa. 1997)……………..19

Lewis v. Curtis, 671 F.2d 779, 788 (3rd Cir. 1982)……………………………….…8

Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972)………………………………. 11

                                                iv.
        Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 7 of 72




CASE                                                                       PAGE

Officers for Justice v. Civil Service Comm’n of San Francisco, 688 F.2d 615,
625 (9th Cir. 1982)………………………………………………..………………… 11

Sanchez v. County of Essex, 2016 WL 4577008 (D.N.J. 2016)…………………....14, 19

Saunders v. Berks Credit and Collections, 2002 WL 1497374 at *12
(E.D. Pa. July 11, 2002)……………………………………………………………. 15

Smith v. Dominion Bridge Corp., 2007 WL 1101272 (E.D. Pa. April 11, 2007)…..21

Walsh v. Great Atlantic and Pacific Tea Co., 96 F.R.D. 632, 642 (D.N.J.),
aff’d., 726 F.2d 956 (3d Cir. 1983)………………………………………………… 11, 18

Weiss v. Mercedes-Benz of N. Am. Inc., 899 F. Supp. 1297 (D.N.J. 1995)………. 17




                                           v.
            Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 8 of 72




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENARD PITNEY, on behalf of himself and
all others similarly situated,

                Plaintiff,
                                                                Case No. 2:19-cv-00799
       v.

CITY OF CHESTER, ET AL.,

                Defendant.




  MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR FINAL APPROVAL
  OF CLASS ACTION SETTLEMENT, FOR AN AWARD OF ATTORNEYS’ FEES
AND FOR APPROVAL OF INCENTIVE AWARD TO THE CLASS REPRESENTATIVE

I.     INTRODUCTION

       Plaintiff Kenard Pitney and Class Counsel respectfully submit this Memorandum of Law

in Support of the Motion for Final Approval of the proposed settlement of this class action, an

award of counsel fees and an incentive payment to the plaintiff/class representative. The terms

of the settlement are set forth in the Settlement Agreement filed on January 27, 2021 (ECF 74).

As discussed herein, the proposed settlement provides comprehensive equitable and

compensatory relief for the Class and for all persons detained by the police department of

defendant City of Chester, and meets all the standards for settlement approval under Rule 23(e).

Accordingly, it should be granted final approval as a fair, reasonable and adequate resolution of

the claims of all Class Members. A proposed Order of Final Approval is attached hereto as

Exhibit “A”.

       Plaintiff and class counsel submit that the Settlement represents an excellent resolution of

this Class Action for several reasons. First, as a result of this litigation, the City of Chester has


                                                   1
            Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 9 of 72




revised its strip search policies to eliminate the strip searching of all detainees regardless of

whether reasonable suspicion existed that the detainee was concealing weapons or contraband.

(ECF 74 at 9-10). Defendant City of Chester has expressly acknowledged that this litigation

contributed to the revision of its strip search policies. Id. The City of Chester will now utilize a

checklist, approved by this Court, which recognizes the necessity of showing that reasonable

suspicion exists before a strip search may be conducted. Id.

       Second, the Settlement provides that the defendant City of Chester will establish a

Settlement Fund which will provide payments to Class Members as follows:

       1.       Each Class Member whose highest graded charge constituted a summary offense
                will receive a payment of $1,000 upon submission of a timely claim form;

       2.       Each Class Member charged with a misdemeanor offense will receive a payment
                of $400 upon submission of a timely claim form; and

       3.       Each Class Member charged with possession of a small amount of marijuana for
                personal use will receive a payment of $100 upon submission of a timely claim
                form.

       Third, the City of Chester has agreed not to object to an award of attorneys’ fees to Class

Counsel up to $275,000, and to make an incentive payment to plaintiff and Class Representative

Kenard Pitney of $25,000. These payments will not dilute or lessen the payments to Class

Members. Similarly, defendant City of Chester has agreed to pay all expenses of administration

of the settlement to the Settlement Administrator, Rust Consulting. Class Counsel has agreed to

absorb all expenses of litigation and will not seek compensation for those expenses.

       Fourth, the stage of the proceedings demonstrates the fairness and non-collusive nature of

the settlement, which was reached only after extensive litigation including motion practice,

depositions, review of thousands of documents, a private mediation and a settlement conference.

All negotiations were conducted in an arms-length manner.



                                                   2
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 10 of 72




       For all these reasons, and those set forth in greater detail below, plaintiff and Class

Counsel respectfully suggest that the settlement is fair, reasonable and adequate and satisfies all

of the criteria routinely applied for the approval of class action settlements. See, e.g., In Re

Prudential Ins. Co. of Am. Sales Litig., 148 F.3d 283 (3rd Cir. 1998); Girsh v. Jepson, 521 F.2d

153 (3rd Cir. 1975).

II.    NATURE AND HISTORY OF THE LITIGATION

       A.      Procedural History.

       On February 25, 2019, plaintiff Kenard Pitney, in his individual capacity, filed a

Complaint against defendant City of Chester and others, alleging that he was unlawfully strip

searched following an arrest for public drunkenness, despite the absence of reasonable suspicion

that he was in possession of contraband or a weapon. All of the other named defendants were

dismissed by Stipulation, and plaintiff further stipulated to proceed with a Monell claim against

the City of Chester only, limited to its strip search policies. (ECF 6, 9). On October 3, 2019,

plaintiff filed a motion seeking leave to amend the Complaint to assert a Class Action (ECF 14).

On October 30, 2019, defendant City of Chester filed a Motion for Summary Judgment (ECF

19). By agreement of the parties, and with the consent of the Court, a decision on the Motion to

Amend was deferred pending a decision on defendant’s summary judgment motion.

       On May 20, 2020, the Court issued an Order and Opinion denying defendant’s Motion

for Summary Judgment (ECF 34). On May 27, 2020, plaintiff’s Motion for Leave to File an

Amended Complaint setting forth a Class Action against defendant was granted (ECF 36).

Defendant’s Motion to Amend the Order denying Summary Judgment to permit the Order to be

certified for appeal was denied on June 9, 2020 (ECF 45).




                                                  3
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 11 of 72




       While discovery proceeded, the parties attended a voluntary private mediation conducted

by Stephen M. Orlofsky, a retired Federal Judge, on September 1, 2020. The mediation was not

successful in resolving the parties’ differences. Thereafter, the parties were referred by the Court

to a settlement conference with Magistrate Judge Timothy R. Rice, which was held on

September 30, 2020. The conference with Judge Rice was pivotal in bringing the parties closer

on major issues.

       On September 16, 2020, plaintiff filed a Motion for Class Certification (ECF 61),

followed by a response from the defendant City of Chester and a Reply by plaintiff. Intensive

discussions between counsel for the parties continued over the succeeding months, and on

January 27, 2021, the parties filed a Joint Motion for Preliminary Approval of Settlement, which

included as an exhibit the Settlement Agreement entered into by the parties (ECF 74). By Order

of February 3, 2021, the Settlement Agreement was preliminary approved by the Court (ECF

75).

III.   SUMMARY OF SETTLEMENT TERMS

       The parties have agreed, subject to this Court’s approval, to a settlement of this litigation

on a Class-wide basis. The terms of the settlement are set out in the Settlement Agreement filed

on January 27, 2021 (ECF 74). The Settlement Class is defined as follows:

       All persons who have been (1) detained in a holding cell at the City of Chester
       Police Department (2) as a result of being arrested and/or charged with
       summary offenses, civil enforcement offenses, child support enforcement
       arrears, traffic offenses, disorderly conduct offenses, contempt proceedings,
       non-violent misdemeanor offenses in which a weapon was not utilized nor
       brandished and/or no injury was caused to an individual, misdemeanors not
       involving drugs or controlled substances (exclusive of possession of a small
       amount of marijuana for personal use), failure to pay financial fines, penalties
       and/or costs in like matters as set forth above; and/or failure to appear at any
       court proceedings on like matters as set forth above; and (3) who were strip
       searched upon their entry into detainment and/or custody and/or were strip-
       searched prior to an appearance before a judge or judicial officer who had the

                                                 4
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 12 of 72




       authority to release the person as referred to above from detainment and/or
       custody; and (4) the strip search was conducted and/or performed pursuant to
       the City of Chester’s strip search policy regardless of circumstances indicative
       of reasonable suspicion. The Class Period commences on February 25, 2017
       and ends on December 9, 2020.

       According to information and data supplied by defendant City of Chester, the Class

consists of 1,010 persons, who may be characterized as follows:

       (a)       205 Class Members arrested for summary offenses, who are entitled to a
                 payment of $1,000 upon submission of a timely claim form;

       (b)       793 Class Members arrested for misdemeanor offenses, who are entitled to
                 a payment of $400 upon submission of a timely claim form; and

       (c)       12 Class Members arrested for possession of a small amount of marijuana
                 for personal use, who will receive a payment of $100 upon submission of
                 a timely claim form.

       Defendant City of Chester has agreed to pay all claims for which a timely claim form is

submitted, for a total potential payout to the Class of $523,400. If a Class Member owes child

support, or costs or fines owed as a result of an adjudication by any of the courts of the

Commonwealth of Pennsylvania, that Member’s payment under the settlement will be credited

towards their child support debt or costs or fines owed.

       Defendant has further committed to pay all costs of administration of the settlement

without any ceiling, and has further agreed not to oppose Class Counsel’s application for an

award of counsel fees not to exceed $275,000. Defendant also consents to a payment of $25,000

to plaintiff and Class Representative Kenard Pitney. For its part, Class Counsel has agreed to

absorb all costs and expenses associated with this litigation and to not seek reimbursement of

such expenses.

       Pursuant to the Settlement Agreement and this Court’s Order of Preliminary Approval, a

Settlement Administrator, Rust Consulting, was selected to effectuate Notice of the Settlement



                                                 5
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 13 of 72




and to compile claim forms submitted by Class Members. The Declaration of Jason M.

Stinehart, Program Manager at Rust Consulting, is attached hereto as Exhibit “B” and describes

the manner of notice to the Class, which includes Notice of Settlement and Claim Forms sent to

Class Members via first-class mail, placement of Summary Notices of the Settlement in the

Delaware County Daily Times on three different occasions, an automated toll-free number with

pre-recorded information about the settlement in both English and Spanish, and a website at

www.cityofchesterstripsearch.com where settlement Class Members can download a Claim

Form in either English or Spanish or file their claims on line. The deadline for the submission of

Claim Forms is July 3, 2021. As of May 5, 2021, Rust has received 43 Claim Forms. No Class

Members have opted out of the settlement or objected to the terms of the settlement.

IV.    LEGAL ARGUMENT

       A.      Criteria for Certification of a Settlement Class.

       When the Court preliminarily approved this settlement, it considered whether the

Settlement Class could be conditionally certified for settlement purposes. See Amchem

Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997) (while trial court may disregard

management issues in certifying a settlement class, the proposed class must still satisfy the other

requirements of Rule 23). As final approval of the settlement also involves a determination that

certification of the Settlement Class is appropriate, the analysis applies again at this juncture.

       Rule 23 of the Federal Rules of Civil Procedure governs the certification of class actions.

One or more members of a class may sue as representative parties on behalf of a class if: (1) the

class is so numerous that joinder of all members is impracticable; (2) there are questions of law

or fact common to the class; (3) the claims or defenses of the representative parties are typical of

the claims or defenses of the class; and (4) the representative parties will fairly and adequately



                                                  6
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 14 of 72




protect the interests of the class. In support of their contention that proper and sufficient grounds

for class certification exist under Rule 23, both parties submit the following:

               1.      Numerosity.

       Plaintiff and defendant City of Chester assert that the Members of the Settlement Class

are so numerous that joinder of all members is impracticable According to records maintained

by the City of Chester, there are 1,010 members of the Settlement Class. In light of the number

of Class Members, the joinder of all such individuals is not practicable. Therefore, numerosity is

established.

               2.      Commonality.

       The parties contend that there are questions of law or fact common to the Class. As

recited in the Joint Motion for Preliminary Approval of the Settlement, it is undisputed that

defendant City of Chester had, for many years, a uniform policy of strip searching all detainees

admitted to the cell block of the Chester Police Department, without regard to whether

reasonable suspicion existed that the individual was concealing a weapon or contraband. Where,

as here, a defendant has engaged in uniform and standardized conduct toward putative Class

Members, commonality is satisfied. See In Re Prudential, 148 F.3d 283 (3rd Cir. 1998).

               3.      Typicality.

       This requirement is “designed to align the interests of the class representatives so that the

latter will work to benefit the entire class through the pursuit of their own goals.” In Re

Prudential, 148 F.3d at 311. The threshold for establishing typicality is low. Thus, typicality

does not require that the claims of the class members be identical. Eisenberg v. Gagnon, 766

F.2d 770, 786 (3rd Cir. 1985). Rather, a plaintiff’s claims are typical when the nature of the

plaintiff’s claims, judged from both a factual and a legal perspective, are such that in litigating



                                                  7
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 15 of 72




his personal claims, he can reasonably be expected to advance the interests of absent class

members. See, e.g., General Telephone Co. of the Southwest v. Falcon, 457 U.S. 147, 156-157

(1982); see also H. Newberg & A. Conte, Newberg on Class Actions (4th Ed. 2002) at §3.13.

       In this case, each Class Member was subjected to a degrading strip search even in the

absence of reasonable suspicion that the individual possessed contraband or a weapon. The

claims of Mr. Pitney and the Members of the Class arise from the same course of conduct and

are based upon the same theory of liability. Typicality has accordingly been demonstrated.

               4.      Adequacy of Representation.

       A representative plaintiff must be able to provide fair and adequate protection for the

interests of the class. That protection involves two factors: (a) the representative plaintiff’s

attorney must be qualified, experienced, and generally able to conduct the proposed litigation;

and (b) the representative plaintiff must not have interests antagonistic to t hose of the class. See

e.g., In Re Prudential, 148 F.3d at 312; Lewis v. Curtis, 671 F.2d 779, 788 (3rd Cir. 1982).

       Class Counsel have substantial experience in class action litigation and are qualified to

represent the Class and conduct this litigation. Class Counsel’s experience includes not only the

settlement of other Class Actions, but the trial of Class Actions to verdict in the state courts of

Pennsylvania and New Jersey.

       Mr. Pitney, the Representative Plaintiff, fairly and adequately represents the interests of

the Settlement Class. He has no interests antagonistic to the Class and is a suitable and adequate

Class Representative. Thus, the adequacy of representation of the class is not an issue.

               5.      Rule 23(b)(3) Considerations.

       The proposed settlement contemplates a class certification permitting opt-outs pursuant to

Rule 23(b)(3). An action may be maintained as a class action if the four elements described



                                                  8
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 16 of 72




above are satisfied, and in addition, certain other conditions under Rule 23(b)(3) are met. The

Court must find that

               the questions of law or fact common to the members of
               the Class predominate over any questions affecting only individual
               members, and that a Class action is superior to other available methods for
               the fair and efficient adjudication of the controversy.

Fed. R. Civ. P. 23(b)(3).

       The requirement that the questions of law or fact common to all members of the Class

predominate over questions pertaining to individual members is normally satisfied where

plaintiffs have alleged a common course of conduct on the part of the defendant. In Re

Prudential, 148 F.3d at 314-315. Plaintiff has alleged such a common course of conduct by

defendant. Class Members were all subjected to strip searches without regard to whether

reasonable suspicion existed to conduct such an invasive search. The predominating issue is

whether such a policy violated the constitutional rights of members of the class.

       A Class Action is also superior to other available methods for the fair and efficient

adjudication of the claims asserted in this litigation. A class resolution of the issues avoids the

difficulties which would be encountered in the management of separate and individual claims,

and allows access to the courts for those who might not otherwise be able to seek redress in what

would likely be complex constitutional claims involving relatively modest damages. See

Amchem Products, Inc. v. Windsor, 521 U.S. 591, 617, quoting Mace v. Van Rue Credit Corp.,

109 F.3d 338, 344 (7th Cir. 1997) (“The policy at the very core of the class action mechanism is

to overcome the problem that small recoveries do not provide the incentive for any individual to

bring a solo action prosecuting his or her rights”).




                                                  9
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 17 of 72




       For the reasons set forth herein, both the predominance and superiority criteria are

satisfied in this case. Defendant City of Chester joins with plaintiff in seeking certification

pursuant to Rule 23(b)(3) for purposes of settlement.

V.     THE PROPOSED SETTLEMENT IS FAIR, REASONABLE, AND
       ADEQUATE AND SHOULD BE APPROVED BY THE COURT

       When a proposed class-wide settlement is reached, it must be submitted to the court for

approval. NEWBERG at §11.24. Preliminary approval is the first of three steps that comprise

the approval procedure for settlement of a class action. The second step is the dissemination of

notice of the settlement to all class members. The third step is a settlement approval hearing.

See MANUAL FOR COMPLEX LITIGATION (FOURTH) §21.63 (2004), available at

http://www.fjc.gov/public/pdf.nsf/lookup/mc14.pdf/$file/mc14.pdf. The first two steps have

been completed.

       The question presented on a motion for final approval of a proposed class action

settlement is whether the proposed settlement is fair in light of the following facts, often referred

to as the Girsh factors:

       (1) the complexity, expense and likely duration of the litigation; (2) the
       reaction of the class to the settlement; (3) the stage of the proceedings and
       the amount of discovery completed; (4) the risks of establishing liability;
       (5) the risks of establishing damages; (6) the risks of maintaining the class
       action throughout trial; (7) the ability of the defendant to withstand a greater
       judgment; (8) the range of reasonableness of the settlement fund in light of
       the best possible recovery; (9) the range of reasonableness of the settlement
       fund to a possible recovery in light of all the attendant risks of litigation …

Girsh v. Jepson, 521 F.2d 153, 157 (3d Cir. 1975); In Re Prudential, 148 F.3d at 317; In Re Rite

Aid Corporation Securities Litig., 269 F.Supp.2d 603, 607 (E.D. Pa. 2003), 362 F.Supp.2d 587

(E.D. Pa. 2005) (on remand).




                                                 10
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 18 of 72




       Trial courts generally are afforded broad discretion in determining whether to approve a

proposed class action settlement. See, Eichenholtz v. Brennan, 52 F.3d 478, 482 (3d Cir. 1995);

Girsh v. Jepson, supra. Thus, this Court must now ascertain whether the proposed settlement is

within a “range of reasonableness” which experienced attorneys could accept in light of the

relevant risks of the litigation. See Walsh v. Great Atlantic and Pacific Tea Co., 96 F.R.D. 632,

642 (D.N.J.), aff’d., 726 F.2d 956 (3d Cir. 1983). In determining whether this settlement falls

within this range, the Court should bear in mind “the uncertainties of law and fact in any

particular case and the concomitant risks and costs necessarily inherent in taking any litigation to

completion ….” Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972).

       Recognizing that a settlement represents an exercise of judgment by the negotiating

parties, courts have consistently held that the function of a judge reviewing a settlement is

neither to rewrite the settlement agreement reached by the parties nor to try the case by resolving

the issues intentionally left unresolved. Bryan v. Pittsburgh Plate Glass Co., 494 F.2d 799, 804

(3d Cir. 1974); see also Officers for Justice v. Civil Service Comm’n of San Francisco, 688 F.2d

615, 625 (9th Cir. 1982). A settlement represents the result of a process by which opposing

parties attempt to weigh and balance the factual and legal issues that neither side chooses to risk

taking to final resolution. Courts, therefore, have given considerable weight to the views of

experienced counsel as to the merits of a settlement. See Lake v. First Nationwide Bank, 900

F.Supp. 726, 732 (E.D. Pa. 1995) (“Significant weight should be attributed to the belief of

experienced counsel that settlement is in the best interest of the class”).

       Here, experienced counsel firmly believe that the settlement, as structured and

contemplated by the parties, represents an eminently reasonable resolution of the dispute An




                                                  11
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 19 of 72




evaluation of the relevant factors demonstrates that the Settlement fits well within the range of

reasonableness and should be approved.

       A.      The Complexity, Expense and Likely Duration of the Litigation.

       If this litigation were to proceed, the Court would be required to rule on the many issues

likely to be raised in the parties’ briefing on class certification. While the Representative

Plaintiff believes that he would prevail on all issues, there is at least some risk he would not.

       Even if plaintiff were able to prevail on class certification, a fairly lengthy and expensive

trial would most likely ensue. In addition to requiring testimony from multiple police officers, it

would be necessary to retain and present testimony from expert witnesses on liability and

damages issues. Testimony from other class members would also likely be necessary.

Moreover, it would be unrealistic not to expect appeals from any result reached. Avoidance of

this unnecessary expenditure of time and resources clearly benefits all parties. See In Re General

Motors Pick-Up Truck Fuel Tank Products Liab. Litig., 55 F.3d 768, 812 (3d Cir. 1995)

(concluding that lengthy discovery and ardent opposition from the defendant with a “plethora of

pretrial motions” were facts favoring settlement, which offers immediate benefits and avoids

delay and expense).

       B.      The Reaction of the Class to the Settlement.

       As set forth herein, notice has been provided to the class by first class mail, publication in

a local newspaper, a toll-free telephone number and the existence of a dedicated website,

advising members of the terms of the settlement and their right to opt out or object to the

settlement terms. The deadline for class members to exclude themselves from the settlement or

object to the settlement terms was April 19, 2021. As of the date of the filing of this motion, no

class member has elected to be excluded from the class and no objections have been received.



                                                 12
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 20 of 72




       Here, the response of the class represents a reliable barometer of the overall fairness of

the settlement itself. See Bell Atlantic Corp. v. Bolger, 2 F.3d 1304, 1313 n. 15 (3d Cir. 1993);

Kelly v. Bus. Info. Grp., Inc., No. CV 15-6668, 2019 WL 414915, at *11 (E.D. Pa. Feb. 1, 2019)

(“The very minimal number of exclusion requests and true objections to the settlement terms

support a finding that the proposed settlement is fair and adequate.”). The reaction of the Class

to the proposed settlement has been positive and evidences the reasonableness of the Settlement.

See, e.g., In re Datatec Systems, 2007 WL 4225828, *3 (citing Stoetzner v. U.S. Steel Corp., 897

F.2d 115, 118-19 (3d Cir. 1990) (finding that 29 objectors out of 281 Class Members “strongly

favors settlement”)); In re Smithkline Beckman Corp. Sec. Litig., 751 F. Supp. 525, 530 (E.D.

Pa. 1990) (“[b]oth the utter absence of objections and the nominal number of shareholders who

have exercised their right to opt out of this litigation militate strongly in favor of approval of the

settlement.”).

       C.        The Stage of the Proceedings and the Amount of Discovery Completed.

       This factor requires the Court to analyze the stage of the proceedings to determine “the

degree of case development that class counsel have accomplished prior to settlement.” General

Motors, 55 F.3d at 813. Essentially, the Court must ensure that the Settlement is not the product

of a quick and uniformed decision-making process. Discovery was substantial in this case,

including serving and responding to interrogatories and document requests, reviewing thousands

of documents and preparing spreadsheets to evaluate the data contained therein, and conducting

multiple depositions. Plaintiff also successfully opposed defendant City of Chester’s Motion for

Summary Judgment, and received a favorable ruling on Plaintiff’s Motion for Leave to Amend

the Complaint to Assert a Class Action in this matter.




                                                  13
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 21 of 72




       The case was zealously litigated by the parties. Motion practice was necessary to secure

adequate discovery responses. After Class Counsel assured themselves that they were in

possession of the data and information necessary to fairly evaluate the case and prepare for a

certification hearing and/or trial, the parties attended a voluntary mediation before retired Federal

Judge Stephen M. Orlofsky. That mediation was not successful, but a subsequent settlement

conference conducted by Magistrate Judge Timothy R. Rice helped to significantly narrow

remaining differences and disputes. After extended discussions over the succeeding months, a

settlement was ultimately arrived at, and a formal Settlement Agreement was attached as an

exhibit to the Joint Motion for Preliminary Approval of Settlement and Provisional Class

Certification, filed on January 27, 2021 (ECF 74).

       The settlement in this case occurred only after the parties were able to fully assess the

evidence and the strengths and weaknesses of their respective cases. Bonett v. Education Debt

Services, Inc., 2003 WL 21658267 (E.D. Pa. 2003).

       D.      The Risks of Establishing Liability and Damages.

       The Court must determine whether the proposed settlement is within a range that

experienced attorneys could accept in light of the relevant risks of the litigation. In re General

Motors Corp., 55 F.3d 768, 806 (3d Cir. 1995). Here, the settlement range is not only within that

obtained in other similar cases, but payments to class members actually exceed amounts received

in comparable strip search class actions. See, e.g., Sanchez v. County of Essex, 2016 WL

4577008 (D.N.J. 2016) (maximum award of $325 to class members); Haas v. Burlington County,

2019 WL 413530 (D.N.J. 2019) (maximum payment of $400 to class members).

       The payments to class members in the subject case are particularly notable given the risks

associated with the alternative of trying this case to verdict. Class members were, after all,



                                                 14
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 22 of 72




accused of crimes, and jurors often credit the testimony of law enforcement officials over

individuals charged with criminal activity. Further, the damages claims did not involve any

pecuniary loss and essentially represented the emotional reaction to a strip search which was

completed in a matter of minutes. There also exists the not insignificant risk of an adverse ruling

on appeal.

       Finally, the settlement as a whole has already resulted in significant policy and practice

changes adopted by the City of Chester as a result of this litigation. A checklist is now utilized

to assure that there exists reasonable suspicion that an individual is concealing contraband or a

weapon before a strip search is conducted. This policy change could not necessarily have been

implemented in the absence of this proposed settlement. The risks of an adverse liability verdict

or a lower damages award, together with limitations on the Court’s ability to impose policy

changes in how strip searches are conducted by the City of Chester, provide further support for

final approval of this settlement.

       E.      The risks of maintaining the class action through trial.

       In the absence of a settlement, it is anticipated that defendant City of Chester would

vigorously oppose class certification. Even if the case were certified, it is possible that defendant

would seek decertification, either before trial, during trial or on appeal. See Saunders v. Berks

Credit and Collections, 2002 WL 1497374 at *12 (E.D. Pa. July 11, 2002). While the success of

such efforts would be uncertain, the settlement allows plaintiff to avoid the delay and expense

that would be associated with such proceedings. Further, after the Supreme Court’s Opinion in

Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997), this factor “may not be significant” to

a court’s determination of the approval of a settlement. See In re Prudential Ins. Co. America

Sales Practice Litigation Agent Actions, 148 F.3d 283, 321 (3d Cir. 1998).



                                                 15
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 23 of 72




       F.      Ability of the defendant to withstand a greater judgment.

       This factor “is concerned with whether the defendant could withstand a judgment for an

amount significantly greater than the settlement.” In Re Cendant Corp. Litigation, 264 F.3d 201,

240 (3d Cir. 2001). Here, defendant City of Chester has been placed into receivership in

proceedings initiated by the Commonwealth of Pennsylvania. Counsel for defendant maintains

that the City of Chester’s poor financial condition would significantly limit defendant’s ability to

pay a judgment in excess of the amounts potentially available to the class. Defendant further

contends that its insurance policy only reimburses the City of Chester for payments it has already

advanced, further reducing the ability of defendant to pay a significant judgment. This factor

favors the settlement entered into in this matter.

       G.      Reasonableness of the settlement in light of the best possible recovery
               and the attendant risks of litigation.

       In light of the questions of fact and law present in this litigation, the value of the

proposed settlement substantially outweighs the mere possibility of a larger recovery. The

expense of a trial and the use of judicial resources and the resources of the parties would have

been substantial. Moreover, considering the fact of contested liability, even in the event of a

favorable outcome for plaintiff, any judgment would have been the subject of post-trial motions

and appeals, further prolonging the litigation and reducing the value of any ultimate recovery.

       H.      Range of Reasonableness of the Settlement Fund in Light of the
               Best Possible Recovery and the Attendant Risks of Litigation.

       The fairness of the settlement process and of the Settlement Agreement itself also was

shaped by the experience and reputation of counsel, an important factor in final approval of class

action settlements. See General Motors, 55 F3d at 787-88; Cotton v. Hinton, 559 F.2d 1326 (5th

Cir. 1977); In re Coordinated Pretrial Proceedings in Antibiotic Antitrust Actions, 410 F. Supp.



                                                 16
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 24 of 72




659 (D. Minn. 1974) (“The recommendation of experienced antitrust counsel is entitled to great

weight.”); Fisher Brothers v. Phelps Dodge Industries, Inc., 604 F. Supp. 446 (E.D. Pa. 1985)

(The professional judgment of counsel involved in the litigation is entitled to significant

weight.”).

       This settlement was specifically negotiated by experienced counsel to meet all of the

requirements of Rule 23 as discussed in Amchem, and specifically to provide administrative

procedures to assure all Class Members equal and sufficient due process rights. Accordingly, the

Settlement was not the product of collusive dealings, but rather was informed by the vigorous

prosecution of the case by experienced and qualified counsel. Further, continued litigation

would be long, complex and expensive, and a burden to court dockets. Lake v. First National

Bank, 900 F. Supp. 726 (E.D. Pa. 1995) (expense and duration of litigation are factors to be

considered in evaluating the reasonableness of a settlement); Weiss v. Mercedes-Benz of N. Am.

Inc., 899 F. Supp. 1297 (D.N.J. 1995) (burden on crowded court dockets to be considered).

       There is no reason to doubt the fairness of the proposed Settlement Agreement. The

Settlement Agreement was the result of months of good faith, arm’s length negotiations between

experienced and informed counsel on both sides. A settlement was not reached until after a

mediation with a retired Federal Judge and a settlement conference with a Magistrate Judge of

this Court. The Settlement Agreement provides significant compensation to Class Members,

comparable or greater than in similar cases, without the necessity of a personal appearance at

trial where testimony would be required about the individual’s arrest and detention and other

unpleasant memories surrounding the strip search. See Kelly v. Bus. Info. Grp., Inc., No. CV

15-6668, 2019 WL 414915, at *13 (E.D. Pa. Feb. 1, 2019) (“litigation carries several risks which




                                                 17
             Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 25 of 72




make a $92 recovery seem appropriate in spite of the $1,000 recovery available under the

statute”).

        The settlement allows plaintiff to avoid the risks described above and ensures an

immediate benefit to all Class Members. Those who believed they would have been entitled to

more than that provided by the settlement could have opted out and pursued an independent

remedy, but none chose this alternative. Accordingly, plaintiff submits that the proposed

settlement is well within the range of reasonableness, and should be approved.

VI.     THE PLAN OF DISTRIBUTION OF SETTLEMENT FUNDS IS FAIR.

        The “[a]pproval of a plan of allocation of a settlement fund in a class action is ‘governed

by the same standards of review applicable to approval of the settlement as a whole: the

distribution plan must be fair, reasonable and adequate.’” In re Ikon Office Solutions, Inc. Sec.

Litig., 194 F.R.D. 166, 184 (E.D. Pa. 2000) (citations omitted); see also Walsh v. Great Atl. &

Pac. Tea Co., 726 F.2d 956, 964 (3d Cir. 1983) (“The Court’s principal obligation is simply to

ensure that the fund distribution is fair and reasonable as to all participants in the fund.”).

        The Plan of Distribution included in the Settlement Agreement provides that $25,000 be

paid as an incentive award to Class Representative Kenard Pitney, and that class counsel will

seek an attorneys’ fee of $275,000, with class counsel absorbing all expenses of litigation.

Under the circumstances, Class Counsel believes and submits that the Plan of Distribution is fair,

reasonable and adequate.

        A.       The Incentive Award to Plaintiff Kenard Pitney should be approved.

        The Settlement Agreement provides for an incentive award to Class Representative

Kenard Pitney of $25,000. Mr. Pitney agreed to serve as Class Representative in this case. He

devoted significant time and energy to the litigation, including giving deposition testimony and



                                                  18
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 26 of 72




frequently consulting with class counsel. Mr. Pitney’s deposition included highly personal and

potentially embarrassing matters, which he handled with aplomb.

       The requested incentive award is consistent with amounts approved in other class actions.

See In re Linerboard Antitrust Litigation, 2004 WL 1221350 (June 2, 2004 E.D. Pa.) ($25,000

awarded to each of five class representatives); Sanchez v. Essex County, Bogosian v. Gulf Oil

Corp., 621 F. Supp. 27 (E.D. Pa. 1985) (awarding $20,000); Brotherton v. Cleveland, 141 F.

Supp. 2d (S.D. Ohio 2001) (awarding $50,000).

       The proposed incentive payment to Class Representative Kenard Pitney is fair and

reasonable, and will not dilute or reduce the payments to Class Members. Accordingly, class

counsel respectfully requests that the incentive award of $25,000 to Mr. Pitney be approved.

       B.      Class Counsel’s Request for Attorneys’ Fees is Fair and Reasonable
               and Should be Approved by the Court.

       Class counsel seeks an award of attorneys’ fees in the amount of $275,000. Defendant

City of Chester has agreed not to oppose class counsel’s application for attorneys’ fees in the

amount of $275,000, and will pay the amount that this Court deems appropriate and approves.

The payment of counsel fees will not dilute or reduce the payments to Class Members who file

timely claim forms. In support of their fee application, the Declarations of Alan M. Feldman and

Patrick G. Geckle are attached hereto as Exhibits “C” and “D”.

       Courts use the “percentage-of-recovery” method in determining attorneys’ fees awards in

common fund cases, subject to a “lodestar/multiplier” cross-check. General Motors, 55 F.3d at

821; Rite Aid, 396 F.3d at 300; In re Cendant Corp. Litigation, 264 F.3d 201, 256 (3d Cir. 2001);

In re Rent-Way Securities Litigation, 305 F. Supp. 2d 491, 512-13, 516-17 (W.D.Pa. 2003); Erie

County Retirees’ Ass’n v. County of Erie, 192 F. Supp. 2d 369, 377-78 (W.D. Pa. 2002); Lazy

Oil v. Wotco Corp., 95 F. Supp. 2d 290, 322-23 (W.D.Pa. 1997). The Third Circuit has identified

                                                19
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 27 of 72




several factors that a district court should consider in determining an award of attorneys’ fees.

These factors include:

       (1) the size of the fund created and the number of persons benefitted; (2) the presence or
       absence of substantial objections by members of the class to the settlement terms and/or
       fees requested by counsel; (3) the skill and efficiency of the attorneys involved; (4) the
       complexity and duration of the litigation; (5) the risk of nonpayment; (6) the amount of
       time devoted to the case by plaintiff’s counsel; and (7) the awards in similar cases.

Rite Aid, 396 F.3d at 301 (citing Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 195 n. 1 (3d

Cir. 2000)). Each of these factors favors the requested award of attorneys’ fees.

       First, the Settlement provides for a fund of up to $523,400 for a Settlement Class

consisting of 1,010 individuals. Class Members are eligible to receive payments of $1,000, $400

or $100, depending upon whether their charges involved a summary offense, a misdemeanor, or

personal use of a small amount of marijuana. The payments to Class Members are substantial

and consistent with or greater than payments in comparable Class Actions. This factor weighs in

favor of granting the fee request. See, e.g., Erie County Retirees’ Ass’n v. County of Erie., 192

F. Supp. 2d 369, 381 (W.D.Pa. 2002) (“Fee awards ranging from thirty to forty-three percent

have been awarded in cases with funds ranging from $400,000 to $6.5 million…”).

       Second, Class Members have received notice of the settlement terms and the amount of

attorneys’ fees that Class Counsel would be requesting. No objections have been submitted to

the attorneys’ fee application, and no one has opted out of the settlement. Accordingly, this

factor also favors the requested attorneys’ fee award. See, e.g., In re AT&T Corp., 455 F.3d 160,

170 (3d Cir. 2006)(district court did not abuse discretion in finding that second factor weighed

strongly in favor of approval where there were 8 objections out of one million potential class

members).




                                                 20
          Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 28 of 72




        Third, the Class is represented by experienced counsel who have invested time and

resources into the prosecution of this action. Class Counsel have repeatedly sought to widen and

expand the Class and the amount of payments Class Members are to receive. “The fact that not a

single objection has been filed to the Settlement…is strong evidence that counsel for the Class

have achieved a very good result for the class.” Lan, 2008 WL 763763, *23.

        Fourth, the duration of the litigation also weighs in favor of the award of attorneys’ fees.

Counsel have litigated this case for more than two years, obtaining significant discovery of

favorable documents and testimony that helped bring about this settlement.

        Fifth, the risk of nonpayment is significant. Class Counsel “undertook this action on a

contingent fee basis, assuming a substantial risk that they might not be compensated for their

efforts. Courts recognize the risk of non-payment as a factor in considering an award of

attorneys’ fees.” In re Datatec Systems, 2007 WL 4225828, *7 (citation omitted); Bredbenner v.

Liberty Travel, Inc. No. Civ. A. 09-1248MF, 2011 WL 1344745, at *20 (D.N.J. Apr. 8, 2011)

(“[C]lass counsel faces a risk of non-payment due to the difficulty of establishing liability at trial.

Class counsel has prosecuted this case on a contingent basis, with no retainer”).

        Sixth, Class Counsel have committed approximately 1,049 hours through the course of

this litigation to date. The lodestar is in the approximate amount of $541,501 which is

significantly more than the fee Class Counsel have applied for.

        Lastly, the requested fee is 33% of the settlement fund.1 The requested fee is consistent

with that awarded in other class actions. See Smith v. Dominion Bridge Corp., 2007 WL

1101272 (E.D. Pa. April 11, 2007) (approving fee award equal to 33.3% of $750,000 settlement

fund); In re Ravisent Tech., Inc. Securities Litig., 2005 WL 906361 at *10-12 (E.D. Pa. Apr. 18,


1
 The settlement fund consists of $523,400 for the claims of class members, $25,000 for an incentive payment to
Mr. Pitney and $275,000 in counsel fees, as well as expenses of administration of the settlement.

                                                       21
          Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 29 of 72




2005 (fee award equaled 33% of $7 million settlement); Rite Aid, 396 F.3d at 306-07) (review of

289 settlements demonstrates “average attorney’s fees percentage [of] 31.71% with a median

value that turns out to be one-third”); In re Corel Corp. Inc. Securities Litig., 293 F. Supp. 2d 484

(E.D. Pa. 2003) (awarding fees equal to 33.3% of $7 million fund); Erie Forge and Steel, Inc. v.

Cyprus Minerals Co., Civ. Action No. 94-404 (W.D. Pa. 1996) (awarding 33.3% fee from $3.6

million recovery; Fox v. Integra Financial Corp., Civ. Action No. 90-1504 (W.D. Pa. 1996)

(33.3% awarded where class recovery was $6.5 million).

        Courts confirm the reasonableness of an award based on a percentage of recovery by

using the lodestar method. In re Rite Aid Securities Litigation, 396 F.3d 294, 305-06 (3d Cir.

2005). The lodestar analysis is performed by “multiplying the number of hours reasonably

worked on a client’s case by a reasonable hourly billing rate for such services based on the given

geographical area, the nature of the services provided, and the experience of the attorneys.” Id.

at 305. As noted previously, the fee applied for by Class Counsel is less than the lodestar, and

counsel do not seek a multiplier. Moreover, counsel have agreed to absorb all expenses of

litigation.

        Class Counsel respectfully suggests that the counsel fee requested is reasonable in light

of the time and labor expended by counsel, the magnitude of the litigation, the risks taken in the

litigation, the monetary results achieved for the class, and the amount of the fee in proportion to

the monetary settlement and injunctive relief achieved. Further, this Class Action has brought

about a change in policy and practice by the City of Chester, which will no longer conduct strip

searches on all detainees admitted to the City of Chester cell block, regardless of whether

reasonable suspicion exists for such search.




                                                 22
        Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 30 of 72




VII.   CONCLUSION

       For all the foregoing reasons, plaintiff respectfully requests that the Motion for Final

Approval of Class Action Settlement, for an Award of Attorneys’ Fees and for Approval of

Incentive Award to the Class Representative be approved.




                                              Respectfully submitted:

                                              LAW OFFICES OF PATRICK G. GECKLE, LLC

                                              /s/ Patrick Geckle
                                              PATRICK GECKLE
                                              1515 Market Street, Suite 1200
                                              Philadelphia, PA 19102
                                              215-735-3326

                                              FELDMAN SHEPHERD WOHLGELERNTER
                                              TANNER WEINSTOCK & DODIG, LLP




                                              _______________________________________
                                              ALAN M. FELDMAN
                                              EDWARD S. GOLDIS
                                              ANDREW K. MITNICK
                                              1845 Walnut Street, 21st Floor
                                              Philadelphia, PA 19103
                                              215-567-8300

                                              Attorneys for Plaintiff and the Class




                                                23
Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 31 of 72




                   EXHIBIT “A”
     Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 32 of 72




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENARD PITNEY, both individually               :
and on behalf of a class of other similarly    :
situated individuals,                          :
                                               :
                                  Plaintiff,   :   CIVIL ACTION
                                               :
                    v.                         :   DOCKET NO. 2:19-cv-799
                                               :
CITY OF CHESTER,                               :
                                               :
                                Defendant.     :

                              [PROPOSED]
                   ORDER GRANTING FINAL APPROVAL
              OF CLASS ACTION SETTLEMENT AND JUDGMENT

       THIS CASE, coming on for hearing before the Honorable Judge Paul S.

Diamond on May 17, 2021, pursuant to this Court’s Order of February 3, 2021, in order

for this Court to conduct a final fairness hearing to determine whether the proposed

Settlement Agreement between the parties is fair, reasonable and adequate, and to address

Class Counsel’s application for an award of attorneys’ fees and an incentive award to the

Class Representative; and the Class Members being represented by Class Counsel and

Defendant being represented by its attorneys;

       AND THE COURT having read and considered the Settlement Agreement, the

Notice Plan, the Memorandum of Law submitted by Class Counsel and the Declarations

of Alan M. Feldman and Patrick Geckle, two of the attorneys acting as Class Counsel, in

support of the Settlement, having received evidence at the hearing, having heard

arguments from Class Counsel and the Defendant, and having considered all matters

heretofore presented in this case, now makes the following:
     Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 33 of 72




FINDINGS OF FACT

       1.      This action was commenced on February 25, 2019, with the filing of

Plaintiff’s Complaint.

       2.      On May 27, 2020, Plaintiff filed an Amended Complaint asserting this

matter as a class action.

       3.      After approximately two (2) years of litigation, including dispositive and

class certification motion practice and an intensive, arm’s length negotiation between

Class Counsel and Defendant, including a mediation, settlement conference and multiple

discussions between Class Counsel and counsel for Defendant, the parties have reached

accord with respect to a Settlement that provides substantial benefits to Class Members,

in return for a release and dismissal of the claims at issue in this case against the

Defendant. The resulting Settlement Agreement was preliminarily approved by the Court

on February 3, 2021.

       4.      As part of the Order Granting Preliminary Approval, this Court approved a

proposed Notice Plan and Class Notice, which provided Class Members notice of the

proposed settlement. The Notice Program provided an opportunity for Class Members to

file objections to the Settlement, and an opportunity to opt-out of the Settlement.

       5.      As of the deadline for the filing of objections, no objections were filed.

Given the size of this Settlement, and the Notice Program described above, this Court

finds that the absence of objections is indicative of the fairness, reasonableness and

adequacy of the Settlement with the Defendant.

       6.      Class Counsel has filed with the Court an affidavit from the Settlement

Administrator describing the notice provided to the Class as provided in the Settlement
     Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 34 of 72




Agreement, together with the response thereto.

          7.    The Court finds that the Notice Program, as effectuated, constituted the

best practicable notice of the Fairness Hearing, proposed Settlement, Class Counsel’s

application for fees, the proposed payment to the Class Representative and other matters

set forth in the Class Notice and Short Form Notice; and that such notice constituted

valid, due and sufficient notice to all members of the Class, and complied fully with the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the Constitution of the

United States, the laws of Pennsylvania and any other applicable laws.

          8.    Any persons who wished to be excluded from the settlement of this action

were provided with an opportunity to exclude themselves or “opt-out” pursuant to the

Notice. No individuals opted out of the settlement.

          9.    Settlement Class Members are bound by the: Settlement, Settlement

Agreement, releases contained within the Settlement Agreement, and the Final Order and

Judgment. Settlement Class Members do not have a further opportunity to opt-out of this

Action.

          10.   Any Class Member who did not timely file and serve an objection in

writing to the Settlement Agreement, to the entry of Final Order and Judgment, or to

Class Counsel’s application for fees, in accordance with the procedure set forth in the

Class Notice and mandated in the Order Granting Preliminary Approval of Settlement, is

deemed to have waived any such objection by appeal, collateral attack, or otherwise. No

individuals filed an objection.

          11.   On the basis of all of the issues in this litigation, and the provisions of the

Settlement Agreement, the Court is of the opinion that the Settlement is a fair, reasonable
     Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 35 of 72




and adequate compromise of the claims against the Defendant in this case, pursuant to

Rule 23 of the Federal Rules of Civil Procedure. There are a number of factors which the

Court has considered in affirming this Settlement, including:

               a.      The liability issues in this case have been vigorously contested.

               b.      This Settlement has the benefit of providing relief to Class

       Members now, without further litigation, under circumstances where the liability

       issues are still vigorously contested between the parties to this litigation. This

       Settlement provides Class Members with a substantial monetary benefit.

               c.      The Settlement has also brought about a significant change in the

       strip-search policy and procedures of the City of Chester, which now protects the

       constitutional rights of class members and all other persons against unreasonable

       searches conducted without reasonable suspicion that the person arrested or

       detained is concealing contraband or a weapon.

               d.      This Settlement is clearly a product of hard-fought litigation

       between the parties, and not a result of any collusion on the part of Class Counsel

       or Counsel for the Defendant.

       12.     The claims procedure established under the Settlement Agreement is a

fair, simplified and workable process. In any event, the Court will retain jurisdiction to

work out any unanticipated problems.

       NOW, THEREFORE, ON THE BASIS OF THE FOREGOING FINDINGS

OF FACT AND THE COURT HEREBY MAKES THE FOLLOWING

CONCLUSIONS OF LAW:

       13.     This Court has jurisdiction over the parties and the subject matter of this
     Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 36 of 72




proceeding.

       14.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the following

Class is certified for purposes of final settlement:

               All persons who have been (1) detained in a holding cell at
               the City of Chester Police Department (2) as a result of
               being arrested and/or charged with summary offenses, civil
               enforcement offenses, child support enforcement arrears,
               traffic offenses, disorderly conduct offenses, contempt
               proceedings, non-violent misdemeanor offenses in which a
               weapon was not utilized nor brandished and/or no injury
               was caused to an individual, misdemeanors not involving
               drugs or controlled substances (exclusive of possession of a
               small amount of marijuana for personal use), failure to pay
               financial fines, penalties and/or costs in like matters as set
               forth above; and/or failure to appear at any court
               proceedings on like matters as set forth above; and (3) who
               were strip searched upon their entry into detainment and/or
               custody and/or were strip searched prior to an appearance
               before a judge or judicial officer who had the authority to
               release the person as referred to above from detainment
               and/or custody; and (4) the strip search was conducted
               and/or performed pursuant to the City of Chester’s strip
               search policy regardless of circumstances indicative of
               reasonable suspicion. The Class Period commences on
               February 25, 2017 and ends on December 9, 2020.

       15.     The Court finds that, for the purpose of this Settlement, the requirements

of Rule 23 of the Federal Rules of Civil Procedure are satisfied, and that a class action is

an appropriate method for resolving the disputes in this litigation. All the prerequisites for

class certification under Rule 23 are present. The Class Members are ascertainable and

too numerous to be joined. Questions of law and fact common to all Class Members

predominate over individual issues and should be determined in one proceeding with

respect to all Class Members. The Class Representative’s claims are typical of those of

the Class Members. The Class action mechanism is superior to alternative means for

adjudicating and resolving this action.
     Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 37 of 72




       16.       The Class Representative, Kenard Pitney, is entitled to and is hereby

awarded a payment of $25,000, in recognition of the efforts he undertook in connection

with this lawsuit.

       17.       All Class Members who have made claims on the settlement are entitled to

receive their settlement payment as provided by the Settlement Agreement, without

regard to administrative expenses, attorneys’ fees and expenses, and the incentive award

to Mr. Pitney.

       18.       Class Counsel are qualified, experienced, and have aggressively litigated

this case, thereby demonstrating their adequacy as counsel for the Class Members.

Patrick G. Geckle, Esq, of The Law Offices of Patrick G. Geckle, LLC, Philadelphia,

Pennsylvania; and Alan M. Feldman, Edward S. Goldis, and Andrew K. Mitnick of

Feldman Shepherd Wohlgelernter Tanner Weinstock & Dodig, LLP, Philadelphia,

Pennsylvania, are hereby appointed as Counsel for the Class Members. Class Counsel

submitted to the Court and served on the Defendant their application for reasonable

attorneys’ fees, consistent with the terms of the Settlement Agreement. The Court finds

that final approval of attorneys’ fees in the amount of $275,000 is warranted. The Court

finds that this amount is justified by the work performed, the skill and experience of

counsel, the risks taken and the results achieved by Class Counsel. The Court also notes

that Class Counsel has agreed to absorb the costs of litigation incurred in this case.

       19.       The Court finds that the payment of the incurred and anticipated expenses

of the Settlement Administrator as set forth in the Certification of Jason Stinehart is

reasonable and justified.

       20.       The Court grants final approval of the Settlement Agreement, as being
     Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 38 of 72




fair, reasonable and adequate, pursuant to Rule 23 of the Federal Rules of Civil

Procedure.



       NOW, THEREFORE, ON THE BASIS OF THE FOREGOING FINDINGS

OF FACT AND CONCLUSIONS OF LAW, IT IS HEREBY ORDERED,

ADJUDGED AND DECREED AS FOLLOWS:

       1.      The Motion for Final Approval of the proposed Settlement is GRANTED.

       2.      The Class Representative, Kenard Pitney, is entitled to and is hereby

awarded a payment of $25,000, subject to the terms of the Settlement, in recognition of

the efforts he undertook in connection with this lawsuit.

       3.      All Class Members who have made claims on the settlement are entitled to

receive their share of the Settlement Fund as provided by the Settlement Agreement.

       4.      The Class Counsel’s application for attorneys’ fees and expenses is

granted in the amount of $275,000 in fees, and the Settlement Administrator is ordered

upon Final Approval to pay such amounts to Alan M. Feldman of Feldman Shepherd

Wohlgelernter Tanner Weinstock & Dodig, LLP for disbursement to the Class Counsel’s

law firms.

       5.      The costs and expenses incurred to date or hereafter incurred for

finalization of the Settlement by the Settlement Administrator are to be paid by

Defendant City of Chester, and the Settlement Administrator can disburse to itself from

the Settlement Funds such funds, upon approval by Class Counsel and Defendant, with

any balance to be paid by Defendant City of Chester.

       6.      This Action and all claims against the Defendant are hereby dismissed
     Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 39 of 72




with prejudice, but the Court shall retain exclusive and continuing jurisdiction of the

Action, all Parties, and Class Members, to interpret and enforce the terms, conditions and

obligations of this Settlement Agreement.

       7.      All Class Members who have not timely filed an opt-out request are barred

and enjoined from commencing and/or prosecuting any claim or action against the

Defendant. Any Class Member who has not timely filed a request to exclude himself or

herself shall be enjoined from initiating and/or proceeding as a class action in any forum.




IT IS SO ORDERED.



Dated: ___________                                    _____________________________
                                                      Paul S. Diamond, J.
                                                      United States District Judge, E.D.Pa.
Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 40 of 72




                   EXHIBIT “B”
           Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 41 of 72



                                 UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF PENNSYLVANIA


KENARD PITNEY, both individually        :
and on behalf of a class of other similarly
                                        :
situated individuals,                   :
                                        :
                        Plaintiff,      :                Civil Action
                                        :                Docket Number: 2:19-cv-799
v.                                      :
                                        :
CITY OF CHESTER,                        :
                                        :
                       Defendant.       :
_______________________________________ :

                              DECLARATION OF JASON M. STINEHART


1.      I am a Program Manager at Rust Consulting, Inc. (“Rust”), which serves as the Settlement

Administrator for the above-captioned Action. I am responsible for supervising the services provided by

Rust for this matter. I am over the age of 21 and am otherwise competent to make this declaration. The

following statements are based on my personal knowledge and information provided by other experienced

Rust employees working under my direct or indirect supervision.

2.      Rust has provided services in more than 7,500 class action cases, ranging in size from fewer than

100 class members to 100 million class members, in cases involving antitrust, securities fraud, property

damage, employment discrimination, product liability, insurance and consumer issues. Rust was appointed

by the Court as the Settlement Administrator. Rust’s administrative responsibilities include the following:

        (a) mail the Class Notice and Claim Form via U.S. Mail to all Settlement Class Members at the

        addresses provided by the City of Chester, as updated by the National Change of Address (“NCOA”)

        resources offered by the United States Postal Service (“USPS”);

        (b) arrange for publication of the Summary Notice in the Delaware County Daily Times;

        (c) establish a website setting forth information about the Settlement on which copies of the

        Agreement, the Preliminary Approval Order, the Class Notice, and the Claim Form in either English

        or Spanish may be viewed or printed;
           Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 42 of 72



        (d) establish an automated toll-free telephone number, by means of which Class Members may

        obtain pre-recorded information regarding the Settlement and request a copy of the Class Notice and

        Claim Form;

        (e) process Opt-Out Requests submitted by Class Members;

        (f) process Claim Forms.

3.      Defense counsel provided Rust with the Class List on February 5, 2021, containing names and

mailing addresses, for 1,010 Settlement Class Members. Prior to mailing, Rust submitted the Class List

through the USPS NCOA database. The NCOA database contains requested changes of address which have

been filed with the USPS and are currently in effect within the past 48 months.

4.      On March 5, 2021 Notice of Settlement and Claim Forms were mailed to 1,010 Class Members via

First-Class U.S. Mail. A copy of the Notice of Settlement and Claim Form is attached as Exhibit A.

5.      As of May 2, 2021, 197 Notices have been returned as undeliverable. Of these returned Notices, 9

had valid forwarding addresses and 188 did not.

6.      If the returned Notice included forwarding information provided by the USPS, an additional Notice

was mailed to the forwarding address. For returned Notices with no forwarding address, Rust used standard

skip-trace resources to try to obtain a new address. Through this process Rust re-mailed 123 Notices to

Settlement Class Members. As of May 2, 2021, 3 re-mailed Notices have been returned a second time.

7.      Rust coordinated placement of the Summary Notice in the Delaware County Daily Times. The

Summary Notice ran on three dates: March 5, 2021, March 8, 2021, and March 15, 2021. A final insert is

scheduled to run on June 24, 2021.

8.      On March 4, 2021, Rust established an automated toll-free number at 1-866-647-4187 with pre-

recorded information in both English and Spanish concerning the Settlement. The toll-free number includes

functionality allowing callers to request a copy of the Class Notice and Claim Form. As of May 2, 2021,

there have been 45 calls to the toll-free number.

9.      Also on March 4, 2021, Rust established a website www.cityofchesterstripsearch.com where

Settlement Class Members can download a Claim Form in either English or Spanish to be submitted by U.S.


                                                      2
           Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 43 of 72



Mail, or can file their claim online. Complete copies of the Settlement Agreement and the Preliminary

Approval Order can also be viewed and downloaded on the Settlement website. As of May 2, 2021, there

have been 2,276 unique visitors to the website.

10.     As Settlement Administrator, Rust is responsible for receiving and compiling opt-out requests. Rust

has received no requests to opt-out of the Settlement.

11.     As Settlement Administrator, Rust is responsible for receiving and compiling objections. Rust has

received no objections to the Settlement.

12.     The deadline for Claim Forms to be postmarked or submitted via the website is July 3, 2021. As of

May 2, 2021, Rust has received 43 claim forms.

13.     The cost of administering the Settlement, through April 30, 2021, has been $48,805.

I declare under penalty of perjury the foregoing is true and correct. This declaration was executed

on May 4th, 2021 at Minneapolis, Minnesota.




                                                  Jason M. Stinehart




                                                         3
Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 44 of 72




              EXHIBIT A
                  Case 2:19-cv-00799-PD
 Pitney v Chester Settlement  Administrator           Document 76 Filed 05/10/21 Page 45 of 72
 c/o Rust Consulting, Inc. – 7225
 PO Box 44
 Minneapolis MN 55440-0044
 I MP O R TA N T L EG AL M ATERIAL S

 *clmnt_idno*                        UAA <<SequenceNo>>

 <<Name1>>
 <<Name2>>
 <<Name3>>
 <<Name4>>
 <<Address1>>
 <<Address2>>
 <<City>> <<State>> <<Zip10>>
 <<CountryName>>
                                                                                             CLASS MEMBER ID: <<clmntid>>


                               PITNEY v. CITY OF CHESTER, Civil Action No.: 2:19-CV- 799 (E.D.Pa.)

                                            CLAIM FORM AND RELEASE
                            PLEASE READ THESE INSTRUCTIONS AND CLAIM FORM CAREFULLY
To determine if you are eligible to receive money from the Settlement, you must fill out the Claim Form and Release (“Claim
Form”). The Claim Form is attached at the end of these instructions. The completed and signed Claim Form must be postmarked
by July 3, 2021. If you do not send it in by July 3, 2021, you will not get any money. You must sign on the last page. If you
are submitting by mail, you must submit it in the enclosed envelope or another properly addressed, postage prepaid envelope to
the following address:

                                   Pitney v Chester Settlement Administrator
                                   c/o Rust Consulting, Inc. – 7225
                                   PO Box 44
                                   Minneapolis MN 55440-0044

You may call our toll-free number at 1-866-647-4187 for more information.
It is highly recommended that you send it by Certified Mail, Return Receipt Requested or a form of overnight delivery
that will provide proof that it was delivered. If a claim form is lost in the mail or not received for any reason, you will
not be able to receive any money. We have also arranged for the submission of claims forms on an online portal at
www.cityofchesterstripsearch.com.
If you have any questions about how the Settlement Fund will be divided up, you should write or call the Settlement Administrator
at the above toll-free number, or visit our dedicated website at www.cityofchesterstripsearch.com.
All Settlement Class Members who do not exclude themselves are bound by the terms of the judgment. This is true whether you
send in a Claim Form or not.
If you have asked to be excluded, do not submit a Claim Form.

                                             WHO IS IN THE SETTLEMENT CLASS?
You are in the “Settlement Class” if you satisfy ALL of the following four (4) conditions:
 1.   You were arrested and detained in a holding cell at the City of Chester Police Department;
 2. You were charged only with a Summary offense, a civil enforcement offense, child support enforcement arrears, a traffic
    offense, contempt proceedings offense, a non-violent misdemeanor offense in which a weapon was not utilized nor
    possessed and/or no injury was caused to an individual, a misdemeanor not involving drugs or controlled substances
    (exclusive of possession of a small amount of marijuana for personal use);
 3. You were strip searched; AND
 4. You were strip searched during the period of February 25, 2017 through December 9, 2020.
 If you have questions about these requirements, review the Class Notice.
                   Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 46 of 72

                                                 CLAIM FORM INSTRUCTIONS
 A. Please type or neatly print all the information that is asked for.
 B. If you believe you are entitled to money from the Settlement Fund you must complete Part 1 of the Claim Form and the
    additional parts of the Claim Form that apply to you.
 C. By signing below, you are verifying, under penalty of perjury, that the information you have included is correct. You also
    agree to provide additional information to Class Counsel or the Settlement Administrator to support your claim. They may
    ask you to do this in the future.
 D. By signing below you are also verifying that you have not filed a claim or lawsuit about being strip searched at the cellblock
    of the City of Chester Police Department, that you did not ask anyone else to file one for you, and that you don’t know of
    anyone who might have filed one for you.
 E.   Please read the instructions carefully. Your claim will be checked and verified by the Settlement Administrator. You
      should keep copies of all documents that support your claim while this is going on.
 F.   A Claim Form will be considered submitted to the Settlement Administrator if it is mailed in a first-class envelope postmarked
      by the due date, or submitted online prior to the due date. You may want to send in your Claim Form by Certified
      Mail, Return Receipt Requested or a form of overnight delivery that provides a record of delivery, or submit it
      online at our dedicated website www.cityofchesterstripsearch.com. If you send the Claim Form to the Settlement
      Administrator in some way other than first-class mail or via the website, the Claim Form will be considered “submitted”
      when it is received by the Settlement Administrator.
 G. The Settlement Administrator will not tell you when they get your Claim Form. If you want to make sure the Settlement
    Administrator gets your form, you should send it by Certified Mail, Return Receipt Requested. It will take some time to
    process all the forms and send the checks. This work will be done as fast as possible, but each claim must be checked for
    accuracy and recorded.
 H. Please write or call the Settlement Administrator if your address changes.

THE CLAIM FORM MUST BE FILLED OUT AND SIGNED IF YOU WANT TO DETERMINE IF YOU ARE ENTITLED TO GET MONEY
FROM THE SETTLEMENT FUND. THE ENVELOPE MUST BE POSTMARKED NO LATER THAN JULY 3, 2021, AND MUST BE
MAILED TO:

                                   Pitney v Chester Settlement Administrator
                                   c/o Rust Consulting, Inc. – 7225
                                   PO Box 44
                                   Minneapolis MN 55440-0044
                   Case 2:19-cv-00799-PD
  Pitney v Chester Settlement  Administrator             Document 76 Filed 05/10/21 Page 47 of 72
                                                                                       FOR OFFICIAL                 U S E O N LY
  c/o Rust Consulting, Inc. – 7225
  PO Box 44
  Minneapolis MN 55440-0044                                                                                    01

  I MP O R TA N T L EG AL M ATERIAL S

  *clmnt_idno*                            UAA <<SequenceNo>>
                                                                                                                      Page 1 of 2

  <<Name1>>
  <<Name2>>
  <<Name3>>
  <<Name4>>
  <<Address1>>
  <<Address2>>
  <<City>> <<State>> <<Zip10>>
  <<CountryName>>



                                                           CLAIM FORM
                                                        PITNEY v. CITY OF CHESTER

 PART 1: CLAIMANT IDENTIFICATION

Claimant’s Name:

Mailing Address:

City:                                                      State/Country:                        Zip Code:

Date of Birth:              /         /

Social Security No.:                  -             -
Date(s) of Arrest(s) if known. Please say so if the date(s) you give is an estimate. Please note that only persons arrested between
February 25, 2017 through December 9, 2020, who were strip searched and detained in the City of Chester cell block area may
qualify as Claimants.




        Actual Date(s)

        Estimated Date(s)

All criminal charges or reasons for arrest(s), if known (i.e. Summary offense, violation of probation, Family Court warrant):


(If you do not know what the charges against you were, but believe you are still a Class Member, you should file a claim. We will get
your arrest record from the City of Chester. You may still be asked to provide more information about your case.)


        Please check this box to signify that you were subjected to a strip search upon that admission to the City of Chester cell
        block.

        Please check this box to signify that you were not arrested for a felony offense, a violent offense, an offense involving
        possession or use of a weapon, or an offense involving possession or use of a controlled substance other than the possession
        of a small amount of marijuana for personal use upon that admission to the City of Chester cell block.




*7225*                                                     *CF*                                       *RUST*
                    Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 48 of 72
*clmnt_idno*
Telephones:

(               )               -                     (daytime)

(               )               -                     (cell)

(               )               -                     (evening)

                                        SUBMISSION TO JURISDICTION OF THE COURT
By signing below, I agree that the United States District Court for the Eastern District of Pennsylvania has the power to rule on my
claim as a Settlement Class Member, and that the Court has the power to enforce the Release described below.

                                                               RELEASE
By signing below, you acknowledge the release and discharge of the Defendant, and all of their respective parents, subsidiaries,
affiliates, predecessors, successors and assigns, officers, agents, representatives, attorneys and employees, from any and all
claims or causes of action that were, could have been, or should have been asserted by the named Plaintiff or any member of the
Settlement Class against the Released Persons, or any of them, based upon or related to strip searches in the City of Chester cell
block area.

                                                          VERIFICATION
I declare under penalty of perjury under the laws of the United States that the foregoing information provided by the undersigned
is true and correct. I also declare that I was strip searched when I was admitted into the City of Chester cell block area for a
summary offense, a non-violent misdemeanor offense, or a non-drug misdemeanor offense (excluding the possession of a small
amount of marijuana for personal use).
I filled out and signed this Proof of Claim and Release form on                                                       , 20     , in

                                                                  (City, State, Country).




(Sign your name here)



(Type/Print your name here)




                                                                                                                      Page 2 of 2
                   Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 49 of 72
                                                      Legal Notice
                           United States District Court for the Eastern District of Pennsylvania
                             NOTICE OF PROPOSED SETTLEMENT AND HEARING
 If You Were Admitted Into The City of Chester Cell Block Area From February 25, 2017 Through December 9, 2020
   For a Summary Offense Or A Misdemeanor Offense Not Involving Violence, Possession/Use Of A Weapon, Or
   Possession Of A Controlled Substance Other Than Marijuana For Personal Use And Were Strip Searched Upon
                  Arrival, Your Rights Could Be Affected By A Proposed Class Action Settlement.
The United States District Court for the Eastern District of Pennsylvania authorized this notice. It is not from a lawyer. You are not
being sued.
This is a proposed settlement of a class action lawsuit alleging that police officers employed at the City of Chester engaged
in the strip searches of all individuals charged only with summary offenses, violations of probation, traffic infractions, non-
violent and non-drug misdemeanor offenses, or other minor crimes, including failure to pay fines, and were strip searched
upon their entry to the City of Chester Police Department cell block area from February 25, 2017 through December 9,
2020. The proposed settlement does not include individuals who were charged with felony offenses, misdemeanor offenses
involving violence against another person or possession/use of a weapon, or misdemeanor drug offenses other than possession
of a small amount of marijuana for personal use at the time of their admission to the City of Chester Police Department cell
block area, or who were not strip searched when they entered the City of Chester cell block area.
 ◦ The settlement requires the City of Chester to pay Each Class Member, whose highest graded charge constituted a
   summary offense, who submits a timely Claim Form will be entitled to a $1,000.00 payment. Class Members arrested
   and processed on non-violent and non-drug offenses will be entitled to a payment of $400.00. Finally, Class Members
   arrested and processed on the misdemeanor offense of possession of a small amount of marijuana for personal use will
   be entitled to a payment of $100.00. If a Class Member owes child support, or owe costs or fines owed as a result of an
   adjudication by any of the Courts of the Commonwealth of Pennsylvania, their payment under this Settlement will be
   credited towards their child support debt or costs or fines owed.
 ◦ Visit the settlement website at www.cityofchesterstripsearch.com for additional details about the settlement. You may
   also get additional information by calling 1-866-647-4187 or by writing to Pitney v Chester Settlement Administrator,
   c/o Rust Consulting, Inc. – 7225, PO Box 44, Minneapolis MN 55440-0044.
 ◦ Your legal rights are affected whether you act or don’t act. Read this notice carefully.

                    YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
 Submit a Claim Form You must submit a Claim Form to receive payment under the settlement. You must submit a
                      Claim Form by July 3, 2021 to receive any money.
 Exclude Yourself     If you exclude yourself from the settlement, you will not be bound by the settlement or judgment
                      and will not be entitled to a cash payment. You will be free to pursue your claims against the
                      Defendant. This is the only option that allows you to bring or be part of any other lawsuit
                      against the Defendant in this case about the same legal claims that are advanced in this case. You
                      must exclude yourself from the settlement by April 19, 2021.
 Object               If you do not exclude yourself, you may write to the Court about why you do not like the
                      settlement or the request for legal fees and costs. You must send a written objection to the
                      Court postmarked no later than April 19, 2021.
 Go to a Hearing      If you submit a Claim Form or if you object, you may also ask to speak in Court at the Fairness
                      Hearing (described below) about the fairness of the settlement or the request for fees and costs.
                      You do not need to go to the hearing if you do not wish to. You do not need to go to the hearing
                      if you submit a Claim Form, or if you exclude yourself or if you object.
 Do Nothing           You get no payment. You give up your right to sue Defendant on these claims later.

 ◦ These rights and options – and the deadlines to exercise them – are explained in this notice.
 ◦ The Court in charge of this case still must decide whether to give final approval to the settlement. Likewise, payments
   to Class Members will be distributed only if the Court grants final approval of the settlement and after any appeals are
   resolved.



                                                                -1-
                   Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 50 of 72

 I. WHY DID I GET THIS NOTICE PACKAGE?
You or someone in your family may have been admitted to the City of Chester Police Department cell block on a summary
offense (such as a disorderly conduct or public drunkenness, traffic infraction, and/or civil commitment), or a non-violent,
non-drug misdemeanor offense from February 25, 2017 through December 9, 2020 and may have been subjected to a strip
search.
You were sent this notice because you have the right to know about a proposed settlement of a class action lawsuit, and about
your options, before the Court decides whether to approve the settlement. If the Court approves it, and after any possible
objections and appeals are resolved, an administrator appointed by the Court will make the monetary payments that the
settlement allows. You will be informed of the progress of the settlement. You should understand that the process of Court
approval may take a good deal of time.
This package explains the lawsuit, the settlement, your legal rights, what benefits are available, who is eligible for them and
how to get them.
The Court in charge of this case is the United States District Court for the Eastern District of Pennsylvania, United States
District Judge Paul Diamond presiding. The case is called Pitney v. City of Chester, Civil No. 2:19-cv-799. The person who
sued is called the Plaintiff and the municipality he sued, the City of Chester, is called the Defendant.
 II. WHAT IS THIS LAWSUIT ABOUT?
Plaintiff claims in this lawsuit that the City of Chester illegally strip searched individuals upon their admission to the City
of Chester cell block who were charged solely with summary offenses (such as disorderly conduct or public drunkenness,
traffic infractions, and/or civil commitments), or misdemeanor offenses not involving violence, weapons, or drugs other
than possession of a small amount of marijuana in violation of the unreasonable search provisions of the United States and
Pennsylvania Constitutions. Defendant denies that it did anything wrong and has contended through this lawsuit that even
if it did do anything wrong, Plaintiff and the Class Members are not entitled to any money as a result of being searched.
 III. WHY IS THIS A CLASS ACTION?
In a class action, one or more people, called the Class Representatives (in this case, Kenard Pitney) sue on behalf of all people
who have similar claims. All of these people are a Class or Class Members. A class action resolves the issues for all Class
Members, except for those who exclude themselves from the Class. United States District Court Judge Paul Diamond is in
charge of this class action lawsuit.
 IV. WHY IS THERE A SETTLEMENT?
The Court did not decide in favor of Plaintiff or Defendant. Instead, both sides agreed to a settlement. That way, they avoid
the costs and risks of a trial, and the people affected will get compensation. The Class Representative and his attorneys think
the settlement is best for everyone who is alleged to have been illegally strip searched.
 V. HOW DO I KNOW IF I AM PART OF THE SETTLEMENT?
Under the settlement, everyone who fits this description is a Class Member:
            All persons who have been (1) detained in a holding cell at the City of Chester Police Department (2)
            as a result of being arrested and/or charged with summary offenses, civil enforcement offenses, child
            support enforcement arrears, traffic offenses, disorderly conduct offenses, contempt proceedings,
            non-violent misdemeanor offenses in which a weapon was not utilized nor brandished and/or no
            injury was caused to an individual, misdemeanors not involving drugs or controlled substances
            (exclusive of possession of a small amount of marijuana for personal use), failure to pay financial
            fines, penalties and/or costs in like matters as set forth above; and/or failure to appear at any court
            proceedings on like matters as set forth above; and (3) who were strip searched upon their entry
            into detainment and/or custody and/or were strip searched prior to an appearance before a judge
            or judicial officer who had the authority to release the person as referred to above from detainment
            and/or custody; and (4) the strip search was conducted and/or performed pursuant to the City of
            Chester’s strip search policy regardless of circumstances indicative of reasonable suspicion.
The Class Period commences on February 25, 2017 and ends on December 9, 2020.
The settlement does not cover individuals charged with a felony, violent misdemeanor, misdemeanor drug offenses other
than possession of a small amount of marijuana for personal use at the time of their entry into the City of Chester cell block,
or anyone who entered the cell block facility after being convicted of (as compared to only being charged with) a crime.

                                                              -2-
                  Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 51 of 72

 VI. DO I NEED TO PROVE THAT I WAS STRIP SEARCHED AND WHAT DOES THAT MEAN?
In filling out the Claim Form, you will affirm, under penalty of perjury, that you were strip searched during the admission
process at the City of Chester cell block. If your name is not contained in the City of Chester’s records, you may be asked
to provide additional documentation before being allowed to participate in the settlement.
A strip search occurred if, during the admission process, you were ordered to remove or rearrange your clothing for a visual
inspection of your undergarments, buttocks, anus, genitals and/or breasts. If you were searched in this manner when you
were booked into the facility and you were charged with a top line charge as outlined above, you are a member of the Class
and entitled to make a claim. A strip search did not occur if the removal or rearrangement of your clothing was reasonably
required to render medical treatment or assistance. You will need to provide an affirmation on the Claim Form confirming
that one of these searches was conducted on you when you entered the City of Chester Police Department cell block.
 VII. HOW DO I KNOW WHETHER THE OFFENSE FOR WHICH I WAS CHARGED UPON ADMISSION
      TO THE CITY OF CHESTER CELL BLOCK QUALIFIES ME FOR INCLUSION IN THE CLASS?
You must have been brought to the City of Chester Police Department cell block before a judge had sentenced you (pre-
adjudication) to be eligible to recover, and all of the charges must have been summary offenses, non-violent misdemeanor
offenses, misdemeanor offenses not involving possession or use of a weapon, and/or misdemeanor offenses not involving
the possession or use of a controlled substance other than the possession of a small amount of marijuana for personal use.
Everyone brought to the City of Chester Police Department cell block pre-adjudication based solely on such offenses and
who were strip searched upon admission are eligible under this Settlement Agreement.
Stated another way, persons who were charged with offenses graded as a felony in the Commonwealth of Pennsylvania, or
offenses graded as a misdemeanor, but involving violence against another individual, the use/possession of a weapon, or the
possession of a controlled substance other than the possession of a small amount of marijuana for personal use when they were
admitted to the City of Chester Police Department cell block cannot recover. Anyone charged with an offense constituting
a felony in the Commonwealth of Pennsylvania, or offenses graded as a misdemeanor, but involving violence against another
individual, the use/possession of a weapon, or the possession of a controlled substance other than the possession of a small
amount of marijuana for personal use upon admission to the City of Chester Police Department cell block, even if they were
also charged with summary offenses at the same time, is not a member of the class unless they were, on another occasion,
admitted to the City of Chester Police Department cell block solely on one of the above identified offenses.
Examples of summary offenses are disorderly conduct, public drunkenness, harassment, loitering, traffic offenses, and
violation of child support orders. Examples of non-violent, non-drug misdemeanor offenses include misdemeanor theft,
driving under the influence of alcohol or controlled substance, and fleeing/eluding a police officer. Anyone charged only
with offenses as described above as their top line charge and upon admission to the City of Chester Police Department cell
block was strip searched is a member of the Class.
Finally, if a person was arrested and brought to the City of Chester Police Department cell block under traffic offenses or
traffic warrants, failing to pay fines and contempt, pre-adjudication, they are eligible under the Settlement Agreement if they
were strip searched. Consequently, if you failed to honor a payment order with a municipal court and were arrested, or failed
to appear for a municipal court date and arrested, brought to the City of Chester Police Department cell block and strip
searched, you are eligible to receive a settlement payment.
The City of Chester maintains that it had appropriate cause to strip search individuals charged with the misdemeanor
drug offense for possession of a small amount of marijuana for personal use when they entered the City of Chester Police
Department cell block. The Plaintiff disagreed, and the parties resolved claims for individuals charged with possession of a
small amount of marijuana for personal use for a lesser amount. Consequently, if you were charged with possession of a small
amount of marijuana for personal use (and this was your only charge during the class period), you are still a Class Member,
but you will receive a reduced payment.
 VIII. I WAS ADMITTED TO THE CITY OF CHESTER POLICE DEPARTMENT CELL BLOCK BUT I
       CANNOT REMEMBER WHAT MY CRIMINAL CHARGES WERE. HOW CAN I FIND THIS OUT,
       AND HOW DO I KNOW IF THE CHARGE WAS A MISDEMEANOR OR SUMMARY OFFENSE?
There are several ways for potential Class Members to determine the nature of their criminal charges. First, you can review
your charging documents, which should reflect both your actual charges and the gradation of the offenses. If you do not
have your charging document and remember the local court where you were prosecuted, the court clerk will be able to help
you find these documents. Finally, Pennsylvania’s Unified Judicial System (https://ujsportal.pacourts.us/) is a public resource
which can be utilized to look up public records, including charges and dispositions, for criminal offenses throughout the
Commonwealth.
                                                             -3-
                  Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 52 of 72
If you need additional help determining whether you are a Class Member, or if you have other questions, you can contact the
Settlement Administrator at 1-866-647-4187.
You can still submit a claim form if you do not remember your criminal charges if you believe you are a member of the Class,
but you may be asked for additional information.
IX. I PLED GUILTY TO AN OFFENSE. HOW DOES THIS AFFECT MY RIGHT TO PARTICIPATE IN
    THE SETTLEMENT?
If you were admitted to the City of Chester Police Department cell block solely on a summary offense, non-violent or non-
drug misdemeanor, or other minor charges, as defined above, you can participate in the settlement regardless of how you
resolved your charges, including if you pled guilty to those charges. This is provided that you were admitted to the City of
Chester Police Department cell block before being sentenced by a court. For most Class Members, this would mean that
they were admitted to the City of Chester Police Department cell block after they were arraigned before a judge. If you were
sentenced before admission to the cell block (meaning you were committed after pleading guilty or being convicted at trial)
you are not a Class Member.
X. WHAT IF I WAS ADMITTED TO THE CITY OF CHESTER POLICE DEPARTMENT CELL BLOCK
   ON MORE THAN ONE OCCASION DURING THE CLASS PERIOD? CAN I STILL PARTICIPATE
   IN THE SETTLEMENT?
Yes. Individuals who were admitted to the City of Chester Police Department cell block on more than one occasion during
the class period can be members of the class and can recover money. They can only recover one payment, however, meaning
that you will not be provided with extra payments if you were admitted to the City of Chester Police Department cell block
more than one time.
XI. I AM STILL NOT SURE IF I AM INCLUDED.
If you are still not sure if you are included, you can ask for help. You can call 1-866-647-4187 and the Settlement
Administrator or Class Counsel may help answer your questions. For more information, you can also visit the website,
www.cityofchesterstripsearch.com, or you can just fill out the Claim Form and return it to the Settlement Administrator
to see if you qualify.
                               THE SETTLEMENT BENEFITS - WHAT YOU GET
XII. WHAT DOES THE SETTLEMENT PROVIDE?
Defendant has agreed to pay individuals with a Summary as their highest graded offense who submits a timely Claim Form
will be entitled to receive $1,000.00. Class Members arrested and housed in the cell block area on a highest graded offense
which constitutes a misdemeanor, except those misdemeanors involving drug offenses or violent offenses involving physical
harm to an individual or use/possession of a weapon of any kind, who submits a timely Claim Form will be entitled to receive
$400.00. Class Members arrested and housed for possession of a small amount of marijuana for personal use will be entitled
to a receive $100.00 to resolve this litigation. That money will be used to: 1) compensate Class Members who have been strip
searched; 2) pay for notifying Class Members and administering the settlement; 3) pay an incentive award to the named
Plaintiff, Kenard Pitney; and 4) pay attorneys’ fees and expenses. A complete description of the settlement is provided in the
Settlement Agreement. You can get a copy of the Settlement Agreement by visiting www.cityofchesterstripsearch.com or
by calling 1-866-647-4187.
XIII. WHAT CAN I GET FROM THE SETTLEMENT?
The settlement provides that each Class Member, with a Summary as their highest graded offense who submits a timely
Claim Form will be entitled to receive $1,000.00. Class Members arrested and housed in the cell block area on a highest
graded offense which constitutes a misdemeanor, except those misdemeanors involving drug offenses or violent offenses
involving physical harm to an individual or use/possession of a weapon of any kind, who submits a timely Claim Form
will be entitled to receive $400.00. Class Members arrested and housed for possession of a small amount of marijuana for
personal use will be entitled to a receive $100.00. No Class Member shall be entitled to more than his or her individual share
of the Distribution Amount regardless of the number of times he or she has been booked and/or strip searched at the City
of Chester Police Department cell block. If a Class Member owes child support, or owe costs or fines owed as a result of
an adjudication by any of the Courts of the Commonwealth of Pennsylvania, their payment under this Settlement will be
credited towards their child support debt or costs or fines owed.



                                                            -4-
                   Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 53 of 72
                          HOW YOU GET A PAYMENT - SUBMITTING A CLAIM FORM
 XIV. HOW CAN I GET A PAYMENT?
To qualify for a payment, you MUST send in a Claim Form. A Claim Form is attached to this notice. You can also get a
Claim Form on the Internet at www.cityofchesterstripsearch.com. Read the instructions carefully, fill out the form, sign it,
and mail it postmarked or submit it online no later than July 3, 2021. It is recommended that you send your Claim Form in
by Certified Mail, Return Receipt Requested or some form of overnight delivery that provides a record of delivery.
You may be asked for additional documents. If so, you will be contacted in writing. You may want to send in your Claim
Form by Certified Mail, Return Receipt Requested or using the online option, to ensure that it is received by the Settlement
Administrator.
 XV. WHEN WOULD I GET MY PAYMENT?
The Court will hold a hearing on May 17, 2021 to decide whether to approve the settlement. If Judge Paul Diamond
approves the settlement, there may be appeals. It is always uncertain whether those appeals can be resolved, and resolving
them can take time, perhaps more than a year. Everyone who sends in a Claim Form will be informed of the progress of the
settlement. Please be patient.
 XVI. WHAT AM I GIVING UP TO RECEIVE A PAYMENT OR STAY IN THE CLASS?
Unless you exclude yourself, you are staying in the Class, and that means you cannot sue, continue to sue, or be part of any
other lawsuit against the City of Chester, its employees, or its elected officials about the legal issues in this case. It also means
that all the Court’s orders will apply to you and legally bind you. If you sign the Claim Form, you will agree to release all
claims that you have relating to having been strip searched.
                                EXCLUDING YOURSELF FROM THE SETTLEMENT
If you do not want a payment from this settlement, but you want to keep the right to sue or continue to sue the City of
Chester on your own about the legal issues in this case, then you must take steps to preserve these rights. This is called
excluding yourself – or is sometimes referred to as “opting out” of the Class.
 XVII. HOW DO I GET OUT OF THE SETTLEMENT?
To exclude yourself from the settlement, you must send a letter by mail saying that you want to be excluded from Pitney v.
City of Chester. Be sure to include your name, address, telephone number and your signature. You must mail your exclusion
request postmarked no later than April 19, 2021 to:
    Pitney v. Chester Settlement Administrator
    c/o Rust Consulting, Inc. – 7225
    PO Box 44
    Minneapolis MN 55440-0044
You cannot exclude yourself on the phone or by email. If you ask to be excluded, you will not get any settlement payment,
and you cannot object to the settlement. You will not be legally bound by anything that happens in this lawsuit. You may
be able to sue (or continue to sue) the City of Chester in the future.
 XVIII. IF I DO NOT EXCLUDE MYSELF, CAN I SUE THE CITY OF CHESTER FOR THE SAME THING
        LATER?
No. Unless you exclude yourself, you give up the right to sue the City of Chester for the claims that this settlement involves.
If you have a pending lawsuit, speak to your lawyer in that lawsuit immediately. You must exclude yourself from this class
action to continue your own lawsuit. Remember, the exclusion deadline is April 19, 2021.
 XIX. IF I EXCLUDE MYSELF, CAN I GET MONEY FROM THE SETTLEMENT?
No. If you exclude yourself, do not send in a claim form to ask for money. But, you may sue, continue to sue, or be part of a
different lawsuit against the City of Chester.




                                                                -5-
                  Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 54 of 72
                          THE LAWYERS AND INDIVIDUALS REPRESENTING YOU
XX. DO I HAVE A LAWYER IN THIS CASE?
The Court approved Patrick Geckle of The Law Offices of Patrick G. Geckle, LLC, Philadelphia, Pennsylvania; and Alan
M. Feldman, Edward S. Goldis, and Andrew K. Mitnick of Feldman Shepherd Wohlgelernter Tanner Weinstock & Dodig,
LLP, Philadelphia, Pennsylvania, to represent you and other Class Members. Together, the lawyers are called Class Counsel.
You will not be charged for these lawyers. If you want to be represented by your own lawyer, you may hire one at your own
expense.
XXI. HOW WILL THE LAWYERS AND THE CLASS REPRESENTATIVE BE PAID?
Class Counsel will ask the Court for attorneys’ fees and expenses not to exceed $275,000, and a payment of $25,000 for the
Class Representative, Kenard Pitney. These amounts will be deducted from the settlement fund before payments are made
to Class Members. The costs of administering the settlement will also be deducted from the settlement fund.
                                       OBJECTING TO THE SETTLEMENT
You can tell the Court that you do not agree with the settlement or some part of it.
XXII. HOW DO I TELL THE COURT THAT I DO NOT LIKE THE SETTLEMENT?
If you are a Class Member, you can object to the settlement if you do not like any part of it. You can give objections why you
think the Court should not approve it. The Court will consider your views. To object, you must send a letter saying that you
object to Pitney v. City of Chester. Be sure to include your name, address, telephone number, your signature, and the reasons
why you object to this settlement. Mail the objection to the following addresses postmarked no later than April 19, 2021.
Clerk of the Court
U.S. District Court for the Eastern District of Pennsylvania
U.S. Courthouse601 Market Street #2609
Philadelphia, Pennsylvania 19106
Class Counsel:
Patrick G. Geckle
Law Offices of Patrick G. Geckle, LLC
1515 Market Street, Suite 1200
Philadelphia, PA 19102
Alan M. Feldman
Edward S. Goldis
Andrew K. Mitnick
Feldman Shepherd Wohlgelernter Tanner Weinstock & Dodig, LLP
1845 Walnut Street, 21st Floor
Philadelphia, PA 19103
Defendant’s Counsel:
David J. MacMain
Brian H. Leinhauser
Andrew J. Davis
MacMain, Connell & Leinhauser, LLC
433 W. Market Street, Suite 200
West Chester, PA 19382
Nicholas Cummins
Bennett, Bricklin, & Saltzburg LLC
1500 Market Street, 32nd Floor
Philadelphia, PA 19103
XXIII. WHAT IS THE DIFFERENCE BETWEEN OBJECTING AND EXCLUDING MYSELF?
Objecting is simply telling the Court that you do not like something about the settlement. You can object only if you stay
in the Class. Excluding yourself is telling the Court that you do not want to be a part of the Class. If you exclude yourself,
you have no basis to object because the case no longer legally affects you.
                                                            -6-
                  Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 55 of 72
                                        THE COURT’S FAIRNESS HEARING
The Court will hold a hearing to decide whether to approve the settlement. You may attend and you may ask to speak, but
you do not have to do so.
XXIV. WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE
      SETTLEMENT?
On May 17, 2021 at 1:00 p.m, the United States District Court for the Eastern District of Pennsylvania will hold a fairness
hearing in the United States District Court for the Eastern District of Pennsylvania, U.S. Courthouse, 601 Market Street,
Philadelphia, Pennsylvania 19106, in a courtroom as scheduled by the Court to determine whether the Class was properly
certified and whether the proposed settlement is fair, adequate, and reasonable. The Court will listen to people who have
asked to speak at the hearing. The Court may also decide how much to pay Class Counsel. This hearing may be continued
or rescheduled by the Court without further notice. We do not know how long it will take the Court to give its decision.
XXV. DO I HAVE TO COME TO THE HEARING?
No. Class Counsel will answer questions Judge Paul Diamond may have. But you are welcome to come at your own expense.
If you send an objection, you do not have to come to Court to talk about it. As long as you mailed your written objection on
time, the Court will consider it. You may also pay your own lawyer to attend, but it is not required.
XXVI. MAY I SPEAK AT THE HEARING?
You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must send a letter saying that it is
your “Notice of Intention to Appear in Pitney v. City of Chester.” Be sure to include your name, address, telephone number
and your signature. Your Notice of Intention to Appear must be postmarked no later than April 19, 2021 and be sent to
the Clerk of the Court, Class Counsel, and Defense Counsel, at the addresses in question XXII. You cannot speak at this
hearing if you excluded yourself.
                                                IF YOU DO NOTHING
XXVII. WHAT HAPPENS IF I DO NOTHING AT ALL?
If you do nothing, you will get no money from the settlement. But, unless you exclude yourself, you will not be able to start
a lawsuit, continue with a lawsuit, or be part of any other lawsuit against the City of Chester about the legal issues in this
case, ever again. Unless you exclude yourself, you need to submit a Claim Form to receive a monetary payment under the
settlement.
                                         GETTING MORE INFORMATION
XXVIII. ARE THERE MORE DETAILS ABOUT THE SETTLEMENT?
This Notice summarizes the proposed settlement. More details are in a Settlement Agreement. You can get a copy of the
Settlement Agreement by writing to the Settlement Administrator at Pitney v Chester Settlement Administrator, c/o Rust
Consulting, Inc – 7225, PO Box 44, Minneapolis MN 55440-0044 or by visiting www.cityofchesterstripsearch.com.
XXIX. HOW DO I GET MORE INFORMATION?
You can call 1-866-647-4187, write to the Settlement Administrator at Pitney v Chester Settlement Administrator, c/o Rust
Consulting, Inc – 7225, PO Box 44, Minneapolis MN 55440-0044, or visit the website at www.cityofchesterstripsearch.com,
where you will find answers to common questions about the settlement, a Claim Form, plus other information to help you
determine whether you are a Class Member and whether you are eligible for payment.




                                                            -7-
Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 56 of 72
Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 57 of 72




                   (;+,%,7³&´
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 58 of 72




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENARD PITNEY, on behalf of himself and
all others similarly situated,

               Plaintiff,
                                                              Case No. 2:19-cv-00799
       v.

CITY OF CHESTER, ET AL.,

               Defendant.


       DECLARATION OF ALAN M. FELDMAN SUBMITTED IN SUPPORT OF
         PLAINTIFF’S MOTION FOR AN AWARD OF ATTORNEYS’ FEES

       I, Alan M. Feldman, declare as follows:

       1.      I am a founding partner of the firm of Feldman, Shepherd, Wohlgelernter, Tanner,

Weinstock & Dodig, LLP. I submit this Declaration in support of the firm’s application for an

award of attorneys’ fees in connection with services rendered in this case. My firm, with our co-

counsel Patrick Geckle, Esquire, acted as Class Counsel in this action I personally handled or

was directly involved in virtually all aspects of this litigation together with my partners Edward

S. Goldis, Esquire and Andrew K. Mitnick, Esquire. The tasks my firm performed can be

described as follows:

               (a)      drafting Plaintiff’s Motion for Leave to Amend the Complaint
                        in order to assert a Class Action;

               (b)      drafting the Amended Complaint against defendant, asserting a Class
                        Action;

               (c)      preparing a response to defendant’s Statement of Undisputed Material
                        Facts;

               (d)      opposing defendant’s Motion for Summary Judgment;

               (e)      opposing defendant’s Motion to Amend Order to Certify for Appeal;
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 59 of 72




              (f)     preparing a Motion to Compel Responses to Plaintiff’s Request for
                      Production of Documents;

              (g)     preparing a Motion to Extend Scheduling Order Deadlines;

              (h)     taking the deposition of Steven Gretsky, Acting Commissioner of the
                      City of Chester Police Department;

              (i)     reviewing thousands of pages of documents produced by defendant,
                      including the preparation of Excel spreadsheets to categorize and
                      describe the documents;

              (j)     preparing a Mediation Memorandum and attending a mediation before
                      a retired federal judge;

              (k)     preparing a Settlement Conference Memorandum and attending a
                      settlement conference before Magistrate Judge Timothy Rice;

              (l)     preparing a Motion for Class Certification and a Reply to defendant’s
                      Opposition to Class Certification;

              (m)     handling negotiations over a period of months with respect to all
                      settlement-related issues;

              (n)     reviewing, editing and helping to draft a Motion for Preliminary
                      Approval of Settlement and Provisional Class Certification, including
                      a Settlement Agreement entered into by the parties;

              (o)     briefing constitutional issues and negotiating revisions to defendant’s strip
                      search policy;

              (p)     drafting Plaintiff’s Motion for Final Approval of the settlement;

              (q)     attending and presenting argument at the final approval hearing, presently
                      scheduled for May 17, 2021.

       2.     The schedule of time included in this Declaration at paragraph 5 is a summary of

the time and work devoted to this litigation by me, Edward S. Goldis, Andrew K. Mitnick and

paralegal Jenna Hough from my law firm, along with the lodestar fee calculations based on

current billing rates. The schedule was prepared from records regularly prepared and maintained

by my firm. Time expended in preparing this application for fees has not been included in this
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 60 of 72




request, nor is there any request to include time to be spent at the final approval hearing or other

future matters. Further, as part of the Settlement Agreement, my firm does not seek

reimbursement of our expenses of litigation, but will instead absorb such expenses.

        3.      The hourly rates charged by my firm are the same as or less than current rates

charged in other matters handled by my firm and are comparable to hourly rates charged by other

attorneys and paralegal professionals with similar experience and skills.

        4.      The hourly rate charged by me is $750, which is less than the $800 hourly rate I

received in a litigation matter in 2019, and modestly higher than the $700 hourly rate approved

by the court in a class action in 2015. The hourly rate for Mr. Goldis is $495, which is

commensurate with the hourly rate for attorneys with similar experience approved by courts in

other class action cases. The hourly rate for Mr. Mitnick is $495, which is his present rate for

actions involving a lodestar computation. The hourly rate for Ms. Hough, a paralegal, is $200.

All rates charged by the attorneys and the paralegal from my firm are reasonable and within the

range of market rates charged by attorneys and paralegals with comparable experience and skill

levels for litigation of a similar nature.

        5.      The lodestar of the firm for work performed by my firm in this case is as follows:

                           HOURLY RATE             HOURS                     FEE

 Alan M. Feldman           $750                    222.8                     $167,100.00

 Edward S. Goldis          $495                    214.3                     $106,078.50

 Andrew K. Mitnick         $495                    205.5                     $101,722.50

Jenna Hough, paralegal $200                        122                       $24,400.00

 TOTAL FEES                                        764.6                     $399,301.00
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 61 of 72




       6.      The lodestar for my firm, without consideration of the lodestar for co-counsel

Patrick Geckle, Esquire, is substantially greater than the total attorneys’ fee of $275,000, which

Class Counsel in this case have agreed to accept and which defendant City of Chester has agreed

to not object to a request to the Court for same.

       8.      Moreover, Class Counsel undertook this action on a contingent fee basis,

assuming a substantial risk that they might not be compensated for their efforts. Further, the

pandemic that has existed over the past year further complicated Class Counsel’s efforts,

interfering with document review, preparing exhibits for depositions, and increasing the risk that

resolution of the case would be delayed in the event a jury trial was necessary, since all jury

trials were effectively cancelled, with no certainty about when they would resume.

       7.      With respect to the standing and reputation of the Feldman Shepherd lawyers

involved in this case, attached hereto as Exhibit “A” are brief biographies of me, Mr. Goldis and

Mr. Mitnick from the firm’s website.

       I declare under penalties of perjury that the foregoing statements are true and correct.




05/05/21_____________                                 ________________________________
DATE                                                  ALAN M. FELDMAN
                                                      Attorney for Plaintiff
Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 62 of 72




                   EXHIBIT “A”
              Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 63 of 72




                            Alan M. Feldman
                            Co-Managing Shareholder
                            afeldman@feldmanshepherd.com         P (877) 594-5785     F (215) 599-1291




EDUCATION                   Alan M. Feldman, Co-Managing Shareholder and one of the founders of
Temple University Beasley   Feldman Shepherd, is a dedicated and seasoned trial attorney who has
School of Law, J.D. (cum    secured many multimillion dollar verdicts and settlements in a wide variety
laude), 1976
                            of cases. He has won compensation for the families of children injured or
Temple University, B.A.     killed by defective consumer products, obtained awards against car and
(magna cum laude), 1973
                            truck manufacturers for failing to design and build vehicles that protect
                            occupants from injury during collisions, and secured recoveries for victims
                            of sexual abuse on college campuses. Alan also has brought successful
ADMISSIONS                  class action lawsuits against the automotive and medical industries and is
Supreme Court of the        one of a small number of trial lawyers who have successfully tried class
United States, 1982
                            actions to jury verdict.
U.S. Court of Appeals for
the Third Circuit, 1982     Recognized as one of the Top 10 Super Lawyers in Pennsylvania every year since 2010, Alan
Pennsylvania Supreme        was ranked as the number two Super Lawyer in Pennsylvania (from more than 50,000
Court, 1976                 lawyers in the Commonwealth) in 2016, 2017 and 2018. In 2019, he was ranked as the
                            number three Super Lawyer in Pennsylvania. He has also been a Top 100 Super Lawyer in
Admitted Pro Hac Vice in
other states                Philadelphia every year since 2007 and has been selected for inclusion among the Best
                            Lawyers in America by U.S. News & World Report since 2013. He is one of a select number
                            of trial lawyers to be certi ed as a Civil Trial Specialist by the National Board of Trial
                            Advocacy and is also a Fellow of the International Academy of Trial Lawyers (limited to 500
                            active lawyers throughout the United States). A past president of The Philadelphia Trial
                            Lawyers Association, Alan received the Association’s 38th annual Justice Michael A.
                            Musmanno Award in 2017, the highest honor bestowed upon any Philadelphia trial lawyer.


                            In 2006, Alan was elected by his fellow attorneys to serve as Chancellor of the Philadelphia
                            Bar Association and its 13,000 members. During his tenure, he created the “Raising the Bar”
                            campaign, which helped raise millions of dollars from Philadelphia law rms to provide free
Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 64 of 72



              legal services to those in need. More recently, Alan was appointed by the Supreme Court of
              Pennsylvania to serve on the IOLTA Board, which supports legal services agencies
              throughout the Commonwealth. He presently is Vice-Chair of the IOLTA Board.


              A frequent speaker at continuing legal education programs for other attorneys, Alan has
              also served as an Adjunct Professor of Trial Advocacy at Temple University School of Law,
              published materials for more than 60 trial skills programs and co-authored a textbook on
              premises liability law.


              While practicing law, managing his law rm, and serving his community lls Alan’s
              professional life, his proudest accomplishment is raising two talented and successful
              daughters with his wife, Dr. Maureen Pelta, a Professor of Art History for more than 25
              years at Moore College of Art and Design. A dedicated runner, Alan has participated in
              virtually all of the annual races sponsored by the Philadelphia Bar Association since 1979,
              although he will admit that he is not quite as speedy as he used to be.


              Alan, a Temple University School of Law graduate, is licensed to practice in Pennsylvania,
              the Supreme Court of the United States, and the U.S. Court of Appeals for the Third Circuit.
              He has also been admitted pro hac vice to represent clients in other states.




      Feldman Shepherd Wohlgelernter Tanner Weinstock Dodig LLP attorneys are licensed in Pennsylvania, New
      Jersey, New York, North Carolina, Florida, Louisiana, Missouri, and Texas. In addition, our attorneys practice in
      other states on a pro hac vice basis. Pro hac vice admission is when a lawyer not licensed in a particular state
      associates with a lawyer who is licensed in that state and obtains the court’s permission to jointly represent a
      client in a speci c matter.
               Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 65 of 72




                               Edward S. Goldis
                               Partner
                               egoldis@feldmanshepherd.com         P (877) 594-5785     F (215) 567-8333




EDUCATION                      Since joining Feldman Shepherd in 2005, Edward Goldis has represented
Villanova University School    victims of catastrophic injuries from automobile, construction, and
of Law, 2001                   workplace accidents. Ed has also handled cases involving medical
                               malpractice claims and has a successful history in product liability cases. A
                               dedicated and assertive trial lawyer, Ed has helped secure numerous
ADMISSIONS                     seven and eight- gure recoveries, including a $50 million settlement for
Pennsylvania, 2001             the families of three toddlers who were fatally injured by Ikea dresser tip-
                               over, $26.1 million settlement in a tractor-trailer accident case, believed to
New Jersey, 2001
                               be one of the largest personal injury settlements ever reported in
U.S. District Court, Eastern   Pennsylvania. He has also helped secure multimillion dollar results in cases
District of Pennsylvania,
2003                           involving obstetric and delivery malpractice, industrial machinery and
                               automobile defect, and class action cases.

                               After being named a Super Lawyers Rising Star by Thomson Reuters for eight of the last
                               nine years (2005—2013), Ed has been recognized as a Super Lawyer in Pennsylvania
                               consistently since 2014. He has also been selected as a member of The National Trial
                               Lawyers, a professional organization comprising America’s top trial attorneys. In addition to
                               these honors, Ed is a member of the Philadelphia Trial Lawyers, the Pennsylvania
                               Association for Justice, and the Philadelphia Bar Association.


                               Ed received his undergraduate degree from Syracuse University and his law degree from
                               Villanova University School of Law and is licensed to practice in Pennsylvania, New Jersey,
                               the U.S. District Court for the Eastern and Western District of Pennsylvania, the U.S.
                               Bureau of Court of the District of New Jersey and the U.S. Supreme Court.


                               When he’s not working, Ed spends time with his wife and two young daughters at one of
                               their many activities.
               Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 66 of 72




                            Andrew K. Mitnick
                            Partner
                            amitnick@feldmanshepherd.com          P (877) 594-5785     F (215) 567-8333




EDUCATION                   Andrew K. Mitnick has spent the past 18 years litigating cases across
Case Western Reserve        Pennsylvania and New Jersey involving medical malpractice, nursing home
University School of Law,   abuse and neglect, and complex litigation matters resulting in catastrophic
1997
                            injuries. He also handles cases around the country on a pro hac vice basis,
Temple University Beasley   including Florida, Illinois, New York, and Ohio.
School of Law, visiting
student, 1996-1997
                            When not at the o ce, Andrew and his wife are active in their community, particularly its
Franklin & Marshall         school system. Andrew enjoys spending time with students and explaining his love of the
College, 1994               practice of law; he commits time each year to work with 8th grade middle school students
                            during their Constitutional Law unit in Social Studies. The rest of Andrew’s time is spent
                            with his three beautiful daughters, bouncing around between dance classes, gymnastics,
ADMISSIONS                  and cheerleading.

United States Supreme
Court, 2010                 After graduating from Franklin & Marshall College, Andrew earned his law degree from
                            Case Western Reserve University School of Law. He spent his third year of law school at
Eastern District of
Pennsylvania, 2001          Temple University Beasley School of Law as a visiting student. Andrew is admitted to
                            practice in Pennsylvania, New Jersey, the U.S. District Court for the Eastern District of
Pennsylvania, 1997          Pennsylvania, the Federal District Court of New Jersey, and the U.S. Supreme Court. He has
                            also been admitted pro hac vice to represent clients in other states.
New Jersey, 1997

Federal District Court of
New Jersey, 1997

                            AFFILIATIONS
                            • Philadelphia Bar Association Member

                            • Philadelphia Trial Lawyers Association Member

                            • Pennsylvania Association for Justice Member
Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 67 of 72




                   EXHIBIT “D”
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 68 of 72




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENARD PITNEY, on behalf of himself and
all others similarly situated,

               Plaintiff,
                                                               Case No. 2:19-cv-00799
       v.

CITY OF CHESTER, ET AL.,

               Defendant.


      DECLARATION OF PATRICK G. GECKLE SUBMITTED IN SUPPORT OF
         PLAINTIFF’S MOTION FOR AN AWARD OF ATTORNEYS’ FEES

       I, Patrick G. Geckle, declare as follows:

        1.     I have been licensed to practice law in Pennsylvania since 1977. I have been

actively practicing law for 43 years.

       2.      I am admitted to practice before the Supreme Court of Pennsylvania, the

United States District Court for the Eastern District of Pennsylvania, the United State Court of

Appeals for the Third Circuit and the Supreme Court of the United States.

       3.      I have litigated over 125 civil rights cases including litigating cases in the

Eastern, Middle and Western District of Pennsylvania, the United States District Court for the

District of New Jersey and the United States District Court for the District of Delaware.

       4.      I have been a presenter in multiple continuing legal education seminars on the

subject of Section 1983 litigation.

       5.      I am an active member of the Eastern District of Pennsylvania’s Prisoner

Civil Rights Panel.
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 69 of 72




        6.     I am an active member of the National Police Accountability Project, a

nationwide organization of attorneys who litigate civil rights cases on behalf of victims of police

misconduct and prisoners who have been deprived of their constitutional rights.

        7.     I was counsel to Amicus Appellant, the National Police Accountability

Project, in the case Fields v. City of Philadelphia, 862 F.3d 353 (2017) and co-authored the

Amicus Brief in support of a citizen’s First Amendment right to film the police. The Third

Circuit’s precedential opinion recognized this right and, in their opinion, referred to the Amicus

Brief filed on behalf of the National Police Accountability Project multiple times.

        8.      My rate for attorney’s fees given my experience and success is $500.00 per

hour.

        9.      I personally handled or was directly involved in all aspects of this litigation.

The tasks I performed included, but was not limited to, the following:

        (a)    Meeting with Plaintiff Kenard Pitney, obtaining case history,
               discussions and /or correspondence with liability manager from
               Harrah’s Casino and Assistant Solicitor of the City of Chester.

        (b)    Extensive research on the viability of making a claim alleging an
               illegal strip search in light of the Supreme Court decision in
               Florence v. Board of Chosen Freeholders.

        (c)    Multiple conferences with the Plaintiff.

        (d)    Drafting the complaint.

        (e)    Conducting discovery in the underlying case which included
               preparing Interrogatories and document requests, preparing
               responses to discovery requests, preparation for and attending
               five depositions.

        (f)    Responding to Defendants’ Motion for Summary Judgment which
               included review of all discovery material to respond to Defendants’
               Statement of Facts, extensive research of the law, researching the
               search policies of over 10 law enforcement agencies, National Police
               Organizations and National Jail Standards and writing the response to
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 70 of 72




               the Motion for Summary Judgment.

       (g)     Researching and responding to Defendants’ Motion to Certify for
               Appeal.

       (h)     Assist with class discovery including reviewing thousands of pages of
               documents and attending the deposition of Defendants’ designee.

       (i)     Participate in mediation.

       (j)     Participate in a settlement conference before the Honorable Timothy
               Rice.

       (k)     Negotiate a new, constitutional, strip search policy with the City of
               Chester.

       (l)     Assist in the preparation of motions to obtain approval of the settlement
               of this class action.

       (m)     Attend final approval hearing.

       10.     The lodestar for work performed by myself to complete the above-described

tasks is as follows:

              Hourly Rate                  Hours               Fee
              $500.00                      284.4               $142,200.00

       11.     I am making no claim for the costs of litigation expended by my firm.

       12.     Due to my experience in civil rights cases, I expended fewer hours than an

attorney not familiar with Section 1983 litigation. The above hours were calculated from

contemporaneous records and can be made available to the court upon request.
        Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 71 of 72




      I declare under penalty of perjury that the foregoing is true and correct.


Executed on May 4, 2021              PATRICK G. GECKLE, LLC


                                     By: /s/ Patrick G. Geckle
                                     Patrick G. Geckle
                                     Attorney ID No. 26718
                                     1515 Market Street, Ste. 1200
                                     Philadelphia, PA 19102
                                     (215) 735-3326 - phone
                                     (215) 689-2803 - fax
                                     Email: pgeckle@pgglaw.com

                                     Counsel for Plaintiff
         Case 2:19-cv-00799-PD Document 76 Filed 05/10/21 Page 72 of 72




                                  CERTIFICATE OF SERVICE

       I, Alan M. Feldman, Esquire of Feldman Shepherd Wohlgelernter Tanner Weinstock &

Dodig, LLP, hereby certify that on this date I served Plaintiff’s Motion for Final Approval of

Class Action Settlement, for an Award of Attorneys’ Fees and for Approval of Incentive Award

to the Class Representative upon the persons and in the manner indicated below, which service

satisfies the requirements of the U.S. District Court for the Eastern District of Pennsylvania. A

true and correct copy of the same was filed electronically and is available for viewing and

downloading from the ECF system to:

               Nicholas A. Cummins, Esquire
               Bennett, Bricklin & Saltzburg, LLC
               1601 Market Street, 16th Floor
               Philadelphia, PA 19103

               David J. MacMain, Esquire
               Brian H. Leinhauser, Esquire
               MacMain, Connell & Leinhauser, LLC
               433 W. Market Street, Suite 200
               West Chester, PA 19382

                                      FELDMAN SHEPHERD WOHLGELERNTER
                                      TANNER WEINSTOCK & DODIG, LLP




                                      ______________________________________
                                      ALAN M. FELDMAN
                                      Counsel for Plaintiff


  DATED: May 10, 2021




                                                 1
